     Fill in this information to identify your case:


     United States Bankruptcy Court for the :

     _____EASTERN_____ District of _ WISCONSIN__
                                                (State)


     Case Number    (If known):   __________________________ Chapter you are filing under:
                                                                            Chapter 7
                                                                            Chapter 11
                                                                            Chapter 12                                                 Check if this is an
                                                                            Chapter 13                                                 amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                      04/20

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together-called a
joint case-and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

  Part 1:       Identify Yourself


                                               About Debtor 1:                                           About Debtor 2 (Spouse Only in a Joint Case):

1.      Your full name

        Write the name that is on your         Jose
                                               ______________________________________________            ______________________________________________
        government-issued picture              First name                                                First name
        identification (for example,
        your driver’s license or               Hector
                                               ______________________________________________            ______________________________________________
        passport).                             Middle name                                               Middle name

                                               Hernandez    Flores
                                               ______________________________________________            ______________________________________________
        Bring your picture                     Last name                                                 Last name
        identification to your meeting
        with the trustee.                      ______________________                                    ______________________
                                               Suffix (Sr., Jr., II, III)                                Suffix (Sr., Jr., II, III)



2.      All other names you                     Hector
                                               ______________________________________________            ______________________________________________
        have used in the last 8                First name                                                First name
        years
                                               ______________________________________________            ______________________________________________
                                               Middle name                                               Middle name
        Include your married or
        maiden names.                          Hernandez-Flores
                                               ______________________________________________            ______________________________________________
                                               Last name                                                 Last name


                                               ______________________________________________            ______________________________________________
                                               First name                                                First name

                                               ______________________________________________            ______________________________________________
                                               Middle name                                               Middle name

                                               ______________________________________________            ______________________________________________
                                               Last name                                                 Last name



3.      Only the last 4 digits of
                                                           3018
                                               XXX - XX - ________________                               XXX - XX - ________________
        your Social Security
        number or federal
        Individual Taxpayer                    OR                                                        OR
        Identification number
        (ITIN)
                                               9XX        - XX - ____ ____ ____ ____                     9XX    - XX - ____ ____ ____ ____



Official Form 101            Record #  Case
                                        85318121-22984-rmb         Doc
                                                     Voluntary Petition for 1     Filed
                                                                            Individuals     05/24/21
                                                                                        Filing for Bankruptcy Page 1 of 45                               page 1
Debtor 1   Jose                      Hector                    Hernandez Flores
           __________________________________________________________________                      Case Number (if known) ______________________________
           First Name                  Middle Name                   Last Name



                                         About Debtor 1:                                            About Debtor 2 (Spouse Only in a Joint Case):


4.    Any business names
      and Employer                             I have not used any business names or EINs.               I have not used any business names or EINs.
      Identification Numbers
      (EIN) you have used in             ______________________________________________             ______________________________________________
      the last 8 years                   Business name                                              Business name

                                         ______________________________________________             ______________________________________________
      Include trade names and            Business name                                              Business name
      doing business as names
                                         ___ ___ - ___ ___ ___ ___ ___ ___ ___                      ___ ___ - ___ ___ ___ ___ ___ ___ ___
                                         EIN                                                        EIN

                                         ___ ___ - ___ ___ ___ ___ ___ ___ ___                      ___ ___ - ___ ___ ___ ___ ___ ___ ___
                                         EIN                                                        EIN




5.    Where you live                                                                                If Debtor 2 lives at a different address:


                                         2071 S. 25th St.
                                         ______________________________________________             ______________________________________________
                                         Number    Street                                           Number    Street

                                         ______________________________________________             ______________________________________________


                                         Milwaukee                      WI      53204
                                         ______________________________________________             ______________________________________________
                                         City                           State     ZIP Code          City                           State     ZIP Code

                                         MILWAUKEE
                                         ______________________________________________             ______________________________________________
                                         County                                                     County



                                         If your mailing address is different from the one          If Debtor 2's mailing address is different from
                                         above, fill it in here. Note that the court will send      the one above, fill it in here. Note that the court
                                         any notices to you at this mailing address.                will send any notices this mailing address.


                                         ______________________________________________             ______________________________________________
                                         Number    Street                                           Number    Street

                                         ______________________________________________             ______________________________________________
                                         P.O. Box                                                   P.O. Box

                                         ______________________________________________             ______________________________________________
                                         City                           State     ZIP Code          City                           State     ZIP Code




6.    Why you are choosing                Check one:                                                 Check one:
      this district to file for
      bankruptcy.                            Over the last 180 days before filing this petition,       Over the last 180 days before filing this petition,
                                             I have lived in this district longer than in any          I have lived in this district longer than in any
                                             other district.                                           other district.

                                             I have another reason. Explain.                           I have another reason. Explain.
                                             (See 28 U.S.C. § 1408                                     (See 28 U.S.C. § 1408


                                          ______________________________________________             ______________________________________________

                                          ______________________________________________             ______________________________________________

                                          ______________________________________________             ______________________________________________

                                          ______________________________________________             ______________________________________________




Official Form 101       Record #  Case
                                   85318121-22984-rmb         Doc
                                                Voluntary Petition for 1     Filed
                                                                       Individuals     05/24/21
                                                                                   Filing for Bankruptcy Page 2 of 45                                 page 2
Debtor 1    Jose                      Hector                    Hernandez Flores
            __________________________________________________________________                               Case Number (if known) ______________________________
            First Name                  Middle Name                    Last Name




  Part 2:       Tell the Court About Your Bankruptcy Case



7.    The chapter of the                   Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals
      Bankruptcy Code you                  Filing for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
      are choosing to file                      Chapter 7
      under
                                                Chapter 11

                                                Chapter 12

                                                Chapter 13


8.    How you will pay the fee                  I will pay the entire fee when I file my petition. Please check with the clerk’s office in your
                                                local court for more details about how you may pay. Typically, if you are paying the fee
                                                yourself, you may pay with cash, cashier’s check, or money order. If your attorney is
                                                submitting your payment on your behalf, your attorney may pay with a credit card or check
                                                with a pre-printed address.

                                                I need to pay the fee in installments. If you choose this option, sign and attach the
                                                Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                                I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                                By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
                                                less than 150% of the official poverty line that applies to your family size and you are unable to
                                                pay the fee in installments). If you choose this option, you must fill out the Application to Have the
                                                Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.


9.    Have you filed for                        No
      bankruptcy within the
      last 8 years?                             Yes.            None
                                                       District ___________________________ When _________________ Case Number ________________________
                                                                                                        MM / DD / YYYY


                                                                None
                                                       District ___________________________ When _________________ Case Number ________________________
                                                                                                        MM / DD / YYYY


                                                       District ___________________________ When _________________ Case Number ________________________
                                                                                                        MM / DD / YYYY




10.   Are any bankruptcy                        No
      cases pending or being
      filed by a spouse who is                  Yes.   Debtor __________________________________________________ Relationship to you _____________________
      not filing this case with                        District ___________________________ When _________________ Case Number, if known ________________
      you, or by a business                                                                             MM / DD / YYYY
      parter, or by
      affiliate?
                                                       Debtor __________________________________________________ Relationship to you _____________________
                                                       District ___________________________ When _________________ Case Number, if known ________________
                                                                                                        MM / DD / YYYY




11.   Do you rent your                          No.    Go to line 12
      residence?                                Yes.   Has your landlord obtained an eviction judgment against you?



                                                             No. Go to line 12.
                                                             Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it with
                                                             this bankruptcy petition.




Official Form 101                Case
                          Record #85318121-22984-rmb         Doc
                                               Voluntary Petition for 1     Filed
                                                                      Individuals     05/24/21
                                                                                  Filing for Bankruptcy Page 3 of 45                                           page 3
Debtor 1    Jose                      Hector                    Hernandez Flores
            __________________________________________________________________                                Case Number (if known) ______________________________
            First Name                  Middle Name                     Last Name




 Part 3:        Report About Any Businesses You Own as a Sole Proprietor


12.   Are you a sole proprietor                 No.     Go to Part 4.
      of any full- or part-time                 Yes.    Name and location of business
      business?
      A sole proprietorship is a                        _______________________________________________________________________________________
      business you operate as an                        Name of business, if any
      individual, and is not a
      separate legal entity such as
      a corporation, partnerhsip, or                    _______________________________________________________________________________________
      LLC.                                              Number      Street
      If you have more than one
      sole proprietorship, use a                        _______________________________________________________________________________________
      separate sheed and attach it
      to this petition.
                                                        _________________________________________________              ______      ________________________
                                                        City                                                                       State       Zip Code


                                                        Check the appropriate box to describe your business:

                                                               Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                                               Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))

                                                               Stockbroker (as defined in 11 U.S.C. § 101(53A))

                                                               Commodity Broker (as defined in 11 U.S.C. § 101(6))

                                                               None of the above


13.   Are you filing under                 If you are filing under Chapter 11, the court must know whether you are a small business debtor or a debtor
      Chapter 11 of the                    choosing to proceed under Subchapter V so that it can set appropriate deadlines. If you indicate that you
                                           are a small business debtor or you are choosing to proceed under Subchapter V, you must attach your
      Bankruptcy Code and
                                           most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or
      are you a small business             if any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
      debtor or a debtor as
      defined by 11 U.S.C §                     No. I am not filing under Chapter 11.
      1182(1)?
      For a definition of small                 No. I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
      business debtor, see                          the Bankruptcy Code.
      11 U.S.C. § 101(51D).
                                                Yes. I am filing under Chapter 11, I am a small business debtor according to the definition in the
                                                       Bankruptcy Code, and I do not choose to proceed under Subchapter V of Chapter 11.

                                                Yes. I am filing under Chapter 11, I am a small business debtor according to the definition in § 1182(1) of the
                                                       Bankruptcy Code, and I choose to proceed under Subchapter V of Chapter 11.

  Part 4:       Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention


14.   Do you own or have any                    No.
      property that poses or is
                                                Yes. What is the hazard?            _________________________________________________________________
      alleged to pose a threat
      of imminent and
      indentifiable hazard to                                                       _________________________________________________________________
      public health or safety?
      Or do you own any
      property that needs
                                                       If immediate attention is needed, why is it needed? _________________________________________
      immediate attention?
      For example, do you own
      perishable goods, or livestock                                                _________________________________________________________________
      that must be fed, or a building
      that needs urgent repairs?

                                                       Where is the property? _______________________________________________________________
                                                                                     Number      Street



                                                                                     _______________________________________________________________

                                                                                     ____________________________________ ______           _______________
                                                                                     City                                              State         ZIP Code



Official Form 101         Record #Case
                                   85318121-22984-rmb         Doc
                                                Voluntary Petition for 1     Filed
                                                                       Individuals     05/24/21
                                                                                   Filing for Bankruptcy Page 4 of 45                                             page 4
Debtor 1   Jose                      Hector                    Hernandez Flores
           __________________________________________________________________                                  Case Number (if known) ______________________________
           First Name                    Middle Name                    Last Name




 Part 5:        Explain Your Efforts to Receive a Briefing About Credit Counseling


                                            About Debtor 1:                                                     About Debtor 2 (Spouse Only in a Joint Case):
15.   Tell the court whether
      you have received a                   You must check one:                                                  You must check one:
      briefing about credit
      counseling.                               I received a briefing from an approved credit                      I received a briefing from an approved credit
                                                counseling agency within the 180 days before I                     counseling agency within the 180 days before I
      The law requires that you                 filed this bankruptcy petition, and I received a                   filed this bankruptcy petition, and I received a
      receive a briefing about credit           certificate of completion.                                         certificate of completion.
      counseling before you file for
      bankruptcy. You must                      Attach a copy of the certificate and the payment                    Attach a copy of the certificate and the payment
      truthfully check one of the               plan, if any, that you developed with the agency.                   plan, if any, that you developed with the agency.
      following choices. If you
      cannot do so, you are not                 I received a briefing from an approved credit                      I received a briefing from an approved credit
      eligible to file.                         counseling agency within the 180 days before I                     counseling agency within the 180 days before I
                                                filed this bankruptcy petition, but I do not have a                filed this bankruptcy petition, but I do not have a
      If you file anyway, the court             certificate of completion.                                         certificate of completion.
      can dismiss your case, you
      will lose whatever filing fee             Within 14 days after you file this bankruptcy petition,             Within 14 days after you file this bankruptcy petition,
      you paid, and your creditors              you MUST file a copy of the certificate and payment                 you MUST file a copy of the certificate and payment
      can begin collection activities           plan, if any.                                                       plan, if any.
      again.
                                                I certify that I asked for credit counseling                       I certify that I asked for credit counseling
                                                services from an approved agency, but was                          services from an approved agency, but was
                                                unable to obtain those services during the 7                       unable to obtain those services during the 7
                                                days after I made my request, and exigent                          days after I made my request, and exigent
                                                circumstances merit a 30-day temporary waiver                      circumstances merit a 30-day temporary waiver
                                                of the requirement.                                                of the requirement.

                                                To ask for a 30-day temporary waiver of the                         To ask for a 30-day temporary waiver of the
                                                requirement, attach a separate sheet explaining                     requirement, attach a separate sheet explaining
                                                what efforts you made to obtain the briefing, why                   what efforts you made to obtain the briefing, why
                                                you were unable to obtain it before you filed for                   you were unable to obtain it before you filed for
                                                bankruptcy, and what exigent circumstances                          bankruptcy, and what exigent circumstances
                                                required you to file this case.                                     required you to file this case.

                                                Your case may be dismissed if the court is                          Your case may be dismissed if the court is
                                                dissatisfied with your reasons for not receiving a                  dissatisfied with your reasons for not receiving a
                                                briefing before you filed for bankruptcy.                           briefing before you filed for bankruptcy.
                                                If the court is satisfied with your reasons, you must               If the court is satisfied with your reasons, you must
                                                still receive a briefing within 30 days after      you file.        still receive a briefing within 30 days after      you file.
                                                You must file a certificate from the          approved              You must file a certificate from the          approved
                                                agency, along with a copy of the payment plan you                   agency, along with a copy of the payment plan you
                                                developed, if any. If you do not do so, your case                   developed, if any. If you do not do so, your case
                                                may be dismissed.                                                   may be dismissed.
                                                Any extension of the 30-day deadline is granted                     Any extension of the 30-day deadline is granted
                                                only for cause and is limited to a maximum of 15                    only for cause and is limited to a maximum of 15
                                                days.                                                               days.

                                                I am not required to receive a briefing about                      I am not required to receive a briefing about
                                                credit counseling because of:                                      credit counseling because of:

                                                   Incapacity.   I have a mental illness or a mental                  Incapacity.    I have a mental illness or a mental
                                                                   deficiency that makes me                                            deficiency that makes me
                                                                   incapable of realizing or making                                    incapable of realizing or making
                                                                   rational decisions about finances.                                  rational decisions about finances.

                                                   Disability.   My physical disability causes me                     Disability.    My physical disability causes me
                                                                  to be unable to participate in a                                    to be unable to participate in a
                                                                  briefing in person, by phone, or                                    briefing in person, by phone, or
                                                                  through the internet, even after I                                  through the internet, even after I
                                                                  reasonably tried to do so.                                          reasonably tried to do so.

                                                   Active duty. I am currently on active military                     Active duty. I am currently on active military
                                                                   duty in a military combat zone.                                    duty in a military combat zone.

                                                If you believe you are not required to receive a                    If you believe you are not required to receive a
                                                briefing about credit counseling, you must file a                   briefing about credit counseling, you must file a
                                                motion for waiver of credit counseling with the court.              motion for waiver of credit counseling with the court.




Official Form 101         Record #Case
                                   85318121-22984-rmb         Doc
                                                Voluntary Petition for 1     Filed
                                                                       Individuals     05/24/21
                                                                                   Filing for Bankruptcy Page 5 of 45                                              page 5
Debtor 1   Jose                      Hector                    Hernandez Flores
           __________________________________________________________________                                Case Number (if known) ______________________________
           First Name                 Middle Name                     Last Name




 Part 6:       Answer These Questions for Reporting Purposes


                                        16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
16.   What kind of debts do                  as “incurred by an individual primarily for a personal, family, or household purpose.”
      you have?
                                                    No. Go to line 16b.
                                                    Yes. Go to line 17.

                                        16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                             money for a business or investment or through the operation of the business or investment.

                                                    No. Go to line 16c.
                                                    Yes. Go to line 17.

                                        16c. State the type of debts you owe that are not consumer debts or business debts.

                                                ________________________________________________________________

17.   Are you filing under
                                                No. I am not filing under Chapter 7. Go to line 18.
      Chapter 7?
                                                Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
      Do you estimate that after                     administrative expenses are paid that funds will be available to distribute to unsecured creditors?
      any exempt property is
      excluded and                                        No.
      administrative expenses
                                                          Yes.
      are paid that funds will be
      available for distribution
      to unsecured creditors?

18.   How many creditors do                     1-49                                    1,000-5,000                                     25,001-50,000
      you estimate that you                     50-99                                   5,001-10,000                                    50,001-100,000
      owe?                                      100-199                                 10,001-25,000                                   More than 100,000
                                                200-999

19.   How much do you                           $0-$50,000                              $1,000,001-$10 million                          $500,000,001-$1 billion
      estimate your assets to                   $50,001-$100,000                        $10,000,001-$50 million                         $1,000,000,001-$10 billion
      be worth?                                 $100,001-$500,000                       $50,000,001-$100 million                        $10,000,000,001-$50 billion
                                                $500,001-$1 million                     $100,000,001-$500 million                       More than $50 billion

20.   How much do you                           $0-$50,000                              $1,000,001-$10 million                          $500,000,001-$1 billion
      estimate your liabilities                 $50,001-$100,000                        $10,000,001-$50 million                         $1,000,000,001-$10 billion
      to be?                                    $100,001-$500,000                       $50,000,001-$100 million                        $10,000,000,001-$50 billion
                                                $500,001-$1 million                     $100,000,001-$500 million                       More than $50 billion

 Part 7:       Sign Below


                                        I have examined this petition, and I declare under penalty of perjury that the information provided is true and
For you                                 correct.

                                        If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13
                                        of title 11, United States Code. I understand the relief available under each chapter, and I choose to proceed
                                        under Chapter 7.

                                        If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out
                                        this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                        I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                        I understand making a false statement, concealing property, or obtaining money or property by fraud in connection
                                        with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
                                        18 U.S.C. §§ 152, 1341, 1519, and 3571.




                                         û /s/ Jose Hector Hernandez Flores
                                                ________________________________________
                                                Signature of Debtor 1
                                                                                                                û     ______________________________________
                                                                                                                      Signature of Debtor 2


                                                             05/19/2021
                                                Executed on _________________                                         Executed on _________________
                                                               MM / DD / YYYY                                                        MM / DD / YYYY

Official Form 101       Record #Case
                                 85318121-22984-rmb         Doc
                                              Voluntary Petition for 1     Filed
                                                                     Individuals     05/24/21
                                                                                 Filing for Bankruptcy Page 6 of 45                                               page 6
Debtor 1   Jose                      Hector                    Hernandez Flores
           __________________________________________________________________                             Case Number (if known) ______________________________
           First Name               Middle Name                  Last Name




                                    I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to
For your attorney, if you are       proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under
represented by one                  each chapter for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required
                                    by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an
if you are not represented          inquiry that the information in the schedules filed with the petition is incorrect.
by an attorney, you do not
need to file this page.
                                       û /s/ Abraham Pinon
                                        ________________________________________
                                        Signature of Attorney for Debtor
                                                                                                              Date
                                                                                                                          05/24/2021
                                                                                                                          _______________________
                                                                                                                          MM / DD / YYYY



                                             Abraham Pinon
                                        _______________________________________________________________________________
                                        Printed name

                                            Geraci Law L.L.C.
                                        _______________________________________________________________________________
                                        Firm name

                                            55 E. Monroe St., #3400
                                        _______________________________________________________________________________
                                        Number Street

                                        _______________________________________________________________________________


                                              Chicago
                                        _____________________________________________
                                                                                                            IL               60603
                                                                                                    __________ ____________________
                                        City                                                               State        ZIP Code



                                                        312-332-1800
                                        Contact Phone ________________________________                                        wal@geracilaw.com
                                                                                                              Email address ___________________



                                              1058908                                                            WI
                                        ______________________________________________                        ___________
                                        Bar number                                                            State




Official Form 101              Case
                        Record #85318121-22984-rmb         Doc
                                             Voluntary Petition for 1     Filed
                                                                    Individuals     05/24/21
                                                                                Filing for Bankruptcy Page 7 of 45                                              page 7
   Fill in this information to identify your case:


    Debtor 1                Jose                      Hector                    Hernandez Flores
                            __________________________________________________________________
                            First Name                        Middle Name                             Last Name


    Debtor 2                __________________________________________________________________
    (Spouse, if filing)     First Name                        Middle Name                             Last Name


    United States Bankruptcy Court for the : __ EASTERN__ District of _WISCONSIN__
                                                                                                (State)
    Case Number ______________________________________________
    (If known)                                                                                                                                                          Check if this is an
                                                                                                                                                                        amended filing




Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                                    12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form . If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.


  Part 1:                 Summarize Your Assets




                                                                                                                                                                         Your assets
                                                                                                                                                                         Value of what you own


 1. Schedule A/B: Property (Official Form 106A/B)
    1a. Copy line 55, Total real estate, from Schedule A/B........................................................................................................
                                                                                                                                                                                              $0


      1b. Copy line 62, Total personal property, from Schedule A/B .............................................................................................
                                                                                                                                                                                      $ 49,496


      1c. Copy line 63, Total of all property on Schedule A/B .......................................................................................................                 $ 49,496




  Part 2:                 Summarize Your Liabilities



                                                                                                                                                                         Your liabilities
                                                                                                                                                                         Amount you owe

 2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
      2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D ............
                                                                                                                                                                                       $23,126


 3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
      3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F ...............................................
                                                                                                                                                                                              $0
                                                                                                                                                                                       $41,082
      3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F...........................................




  Part 3:                 Summarize Your Liabilities



 4. Schedule I: Your Income (Official Form 106I)
      Copy your combined monthly income from line 12 of Schedule I ........................................................................................
                                                                                                                                                                                     $2,769.78

 5. Schedule J: Your Expenses (Official Form 106J)
      Copy your monthly expenses from line 22c of Schedule J ..................................................................................................
                                                                                                                                                                                     $2,750.00




Official Form 106Sum                        Case 21-22984-rmb         Doc
                                                    Summary of Your Assets
                                         Record # 853181                   and1Liabilities
                                                                                    Filed  and05/24/21             Page 8 of 45
                                                                                              Certain Statistical Information                                                                    page 1
Debtor 1     Jose                      Hector                    Hernandez Flores
             __________________________________________________________________                               Case Number (if known) ______________________________
              First Name                  Middle Name                  Last Name




 Part 4:          Answer These Questions for Administrative and Statistical Records


 6. Are you filing for bankruptcy under Chapter 7, 11 or 13?

           No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
           Yes



 7. What kind of debt do you have?

           Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
           family, or household purpose .” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

           Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
           this form to the court with your other schedules .




 8. From the Statement of Your Current Monthly Income : Copy your total current monthly income from Official
    Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14 .                                                                                 $ 4,091.17




 9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:


                                                                                                                   Total claim

     From Part 4 of Schedule E/F, copy the following:


    9a. Domestic support obligations (Copy line 6a.)                                                                 0.00
                                                                                                                  $______________________


    9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                                        0.00
                                                                                                                  $______________________


    9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                              0.00
                                                                                                                  $______________________


    9d. Student loans. (Copy line 6f.)                                                                               0.00
                                                                                                                  $______________________


    9e. Obligations arising out of a separation agreement or divorce that you did not report as                      0.00
                                                                                                                  $______________________
    priority claims. (Copy line 6g.)


    9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)                           0.00
                                                                                                                  $______________________




    9g. Total. Add lines 9a through 9f.                                                                              0.00
                                                                                                                  $______________________




Official Form 106Sum               Case 21-22984-rmb         Doc
                                           Summary of Your Assets
                               Record # 853181                    and1Liabilities
                                                                           Filed  and05/24/21             Page 9 of 45
                                                                                     Certain Statistical Information                                                  page 2
   Fill in this information to identify your case and this filing:


   Debtor 1                Jose                      Hector                    Hernandez Flores
                           __________________________________________________________________
                           First Name                      Middle Name                           Last Name


   Debtor 2                __________________________________________________________________
   (Spouse, if filing)     First Name                      Middle Name                           Last Name



   United States Bankruptcy Court for the : __ EASTERN__ District of _WISCONSIN__
                                                                                                 (State)
   Case Number ______________________________________________                                                                                                                                     Check if this is an
    (If known)                                                                                                                                                                                    amended filing

Official Form 106A/B
Schedule A/B: Property                                                                                                                                                                                                     12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional
pages, write your name and case number (if known). Answer every question.

   Part 1:               Describe Each Residence, Building, Land, or Other Real Esate You Own or Have an Interest In

 01. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
               No.
               Yes.         Describe.....
 2. Add the dollar value of the portion you own for all of your entries fro Part 1, including any entries for pages
    you have attached for Part 1. Write that number here .............................................................................................................    -->                                              $0.00


   Part 2:               Describe Your Vehicles



 Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
 you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.
 03. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
               No.
               Yes.         Describe.....
                         Make:                         Chevrolet
                                                       ____________               Who has an interest in the property? Check one.                                        Do not deduct secured claims or exemptions. Put
                                                                                                                                                                         the amount of any secured claims on Schedule D:
                         Model:                        Silverado
                                                       ____________                   Debtor 1 only
                                                                                                                                                                         Creditors Who Have Claims Secured by Property
                                                                                      Debtor 2 only
                         Year:                         2016
                                                       ____________                                                                                                 Current value of the             Current value of the
                                                                                      Debtor 1 and Debtor 2 only
                                                        38,000                                                                                                      entire property?                 portion you own?
                         Approximate Mileage:          ____________
                                                                                      At least one of the debtors and another
                         Other information:                                                                                                                                    19,003.00
                                                                                                                                                                    $________________                            19,003.00
                                                                                                                                                                                                     $________________
                                                                                        Check if this is community property (see
                         2016 Chevrolet Silverado with over
                                                                                        instructions)
                         38,000 miles



                         Make:                         Nissan
                                                       ____________               Who has an interest in the property? Check one.                                        Do not deduct secured claims or exemptions. Put
                                                                                                                                                                         the amount of any secured claims on Schedule D:
                         Model:                        Rogue
                                                       ____________                   Debtor 1 only
                                                                                                                                                                         Creditors Who Have Claims Secured by Property
                                                                                      Debtor 2 only
                         Year:                         2020
                                                       ____________                                                                                                 Current value of the             Current value of the
                                                                                      Debtor 1 and Debtor 2 only
                                                        23,000                                                                                                      entire property?                 portion you own?
                         Approximate Mileage:          ____________
                                                                                      At least one of the debtors and another
                         Other information:                                                                                                                                    14,312.00
                                                                                                                                                                    $________________                $________________0.00
                                                                                        Check if this is community property (see
                         2020 Nissan Rogue with over 23,000
                                                                                        instructions)
                         miles



 04. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
       Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
               No.
               Yes.         Describe.....
 5. Add the dollar value of the portion you own for all of your entries fro Part 2, including any entries for pages
                                                                                                                                                                                                                   $ 19,003.00
    you have attached for Part 2. Write that number here ................................................................................................   -->




Official Form 106A/B                            Case853181
                                            Record #  21-22984-rmb                               Schedule
                                                                                                 Doc   1 A/B:Filed
                                                                                                              Property
                                                                                                                    05/24/21                                Page 10 of 45                                           Page 1 of 6
Debtor 1     Jose                      Hector                    Hernandez Flores
             __________________________________________________________________                                                                        Case Number (if known) ______________________________
              First Name                               Middle Name                             Last Name




   Part 3:          Describe Your Personal and Household Items


 Do you own or have any legal or equitable interest in any of the following items?                                                                                                             Current value of the
                                                                                                                                                                                               portion you own?
                                                                                                                                                                                               Do not deduct secured claims
                                                                                                                                                                                               or exemptions
 06. Household goods and furnishings
       Examples: Major appliances, furniture, linens, china, kitchenware
             No.
             Yes.          Describe.....
                                               Furniture, linens, small appliances, table & chairs, bedroom set                                                                      $1,500
                                                                                                                                                                                                                 1,500.00
                                                                                                                                                                                                           $____________
 07. Electronics
       Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
       collections; electronic devices including cell phones, cameras, media players, games
             No.
             Yes.          Describe.....
                                               2 TVs, cell phone                                                                                                                     $1,500
                                                                                                                                                                                                                 1,500.00
                                                                                                                                                                                                           $____________
 08. Collectibles of value
       Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
       stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
             No.
             Yes.          Describe.....
                                                                                                                                                                                                                     0.00
                                                                                                                                                                                                           $____________
 09. Equipment for sports and hobbies
       Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
       and kayaks; carpentry tools; musical instruments
             No.
             Yes.          Describe.....
                                                                                                                                                                                                                     0.00
                                                                                                                                                                                                           $____________
 10. Firearms
       Examples: Pistols, rifles, shotguns, ammunition, and related equipment
             No.
             Yes.          Describe.....
                                                                                                                                                                                                                     0.00
                                                                                                                                                                                                           $____________
 11. Clothes
       Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
             No.
             Yes.          Describe.....
                                               Everyday clothes, shoes, accessories                                                                                                  $400
                                                                                                                                                                                                                   400.00
                                                                                                                                                                                                           $____________
 12. Jewelry
       Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
       gold, silver
             No.
             Yes.          Describe.....
                                                                                                                                                                                                                     0.00
                                                                                                                                                                                                           $____________
 13. Non-farm animals
       Examples: Dogs, cats, birds, horses
             No.
             Yes.          Describe.....
                                                                                                                                                                                                                     0.00
                                                                                                                                                                                                           $____________
 14. Any other personal and household items you did not already list, including any health aids you did not list
             No.
             Yes.          Describe.....
                                                                                                                                                                                                                     0.00
                                                                                                                                                                                                           $____________
 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
                                                                                                                                                                                                                    $3,400.00
     for Part 3. Write that number here ....................................................................................................................................   -->




Official Form 106A/B                              Case853181
                                            Record #    21-22984-rmb                                     Schedule
                                                                                                         Doc   1 A/B:Filed
                                                                                                                      Property
                                                                                                                            05/24/21                                    Page 11 of 45                             Page 2 of 6
Debtor 1     Jose                      Hector                    Hernandez Flores
             __________________________________________________________________                                           Case Number (if known) ______________________________
             First Name                         Middle Name                   Last Name




   Part 4:          Describe Your Financial Assets


 Do you own or have any legal or equitable interest in any of the following?                                                                                      Current value of the
                                                                                                                                                                  portion you own?
                                                                                                                                                                  Do not deduct secured claims
                                                                                                                                                                  or exemptions
 16. Cash
      Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
             No.
             Yes.         Describe.....
                                                                                                                                                                                        0.00
                                                                                                                                                                              $____________
 17. Deposits of money
      Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
      and other similar institutions. If you have multiple accounts with the same institution, list each.
             No.
             Yes.         Describe.....   Account Type:                      Institution name:
                                          Checking Account                         Chase Bank                                                                                         150.00
                                                                                                                                                                              $____________
                                           Savings Account                          Chase Bank                                                                                      1,200.00
                                                                                                                                                                              $____________
                                                                                                                                                                                    1,350.00
                                                                                                                                                                              $____________
 18. Bonds, mutual funds, or publicly traded stocks
      Examples: Bond funds, investment accounts with brokerage firms, money market accounts
             No.
             Yes.         Describe.....   Institution or issuer name:
                                                                                                                                                                                        0.00
                                                                                                                                                                              $____________
 19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
             No.
             Yes.         Describe.....   Name of Entity and Percent of Ownership:
                                                                                                                                                                                        0.00
                                                                                                                                                                              $____________
 20. Government and corporate bonds and other negotiable and non-negotiable instruments
      Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
      Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
             No.
             Yes.         Describe.....   Issuer name:
                                                                                                                                                                                        0.00
                                                                                                                                                                              $____________
 21. Retirement or pension accounts
      Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
             No.
             Yes.         Describe.....   Type of account and Institution name:
                                          401(k) or similar plan                Employer                                                                                            4,500.00
                                                                                                                                                                              $____________
                                                                                                                                                                                    4,500.00
                                                                                                                                                                              $____________
 22. Security deposits and prepayments
      Your share of all unused deposits you have made so that you may continue service or use from a company
      Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
             No.
             Yes.         Describe.....   Institution name or individual:
                                                                                                                                                                                        0.00
                                                                                                                                                                              $____________
 23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
             No.
             Yes.         Describe.....   Issuer name and description:
                                                                                                                                                                                        0.00
                                                                                                                                                                              $____________
 24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
      26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
             No.
             Yes.         Describe.....   Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):
                                                                                                                                                                                        0.00
                                                                                                                                                                              $____________
 25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
             No.
             Yes.         Describe.....
                                                                                                                                                                                        0.00
                                                                                                                                                                              $____________
 26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
      Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
             No.
             Yes.         Describe.....
                                                                                                                                                                                        0.00
                                                                                                                                                                              $____________


Official Form 106A/B                         Case853181
                                          Record # 21-22984-rmb                       Schedule
                                                                                      Doc   1 A/B:Filed
                                                                                                   Property
                                                                                                         05/24/21                     Page 12 of 45                                  Page 3 of 6
Debtor 1     Jose                      Hector                    Hernandez Flores
             __________________________________________________________________                                                                         Case Number (if known) ______________________________
              First Name                               Middle Name                              Last Name



 27. Licenses, franchises, and other general intangibles
       Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
             No.
             Yes.          Describe.....
                                                                                                                                                                                                                      0.00
                                                                                                                                                                                                            $____________


 Money or property owed to you?                                                                                                                                                                 Current value of the
                                                                                                                                                                                                portion you own?
                                                                                                                                                                                                Do not deduct secured claims
                                                                                                                                                                                                or exemptions


 28. Tax refunds owed to you
             No.
             Yes.          Describe.....
                                               2020 state refund received prior to filing. 2002 federal refund was intercepted by IRS for past due tax                                 $0
                                              debt in 2/5/2021. Over 90 days.
                                                                                                                                                                                                                      0.00
                                                                                                                                                                                                            $____________
 29. Family support
       Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
             No.
             Yes.          Describe.....
                                                                                                                                                                                                                      0.00
                                                                                                                                                                                                            $____________
 30. Other amounts someone owes you
       Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
       Social Security benefits; unpaid loans you made to someone else
             No.
             Yes.          Describe.....
                                               Wages garnished in 90 days prior to filing.                                                                                            $2,240
                                                                                                                                                                                                                  2,239.58
                                                                                                                                                                                                            $____________
 31. Interest in insurance policies
       Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
             No.                              Company Name & Beneficiary:
             Yes.          Describe.....
                                               life insurance x 2                                                                                                                      $0
                                                                                                                                                                                                                      0.00
                                                                                                                                                                                                            $____________
 32. Any interest in property that is due you from someone who has died
       If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
       property because someone has died.
             No.
             Yes.          Describe.....
                                                                                                                                                                                                                      0.00
                                                                                                                                                                                                            $____________
 33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
       Examples: Accidents, employment disputes, insurance claims, or rights to sue
             No.
             Yes.          Describe.....
                                               Workers' compensation claim against current employer, Advanced Diecast, no claim or suit filed, no                                      $0
                                              attorney retained. Employer covered medical expenses. No third party liability.
                                                                                                                                                                                                                      0.00
                                                                                                                                                                                                            $____________
 34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
             No.
             Yes.          Describe.....
                                                                                                                                                                                                                      0.00
                                                                                                                                                                                                            $____________
 35. Any financial assets you did not already list
             No.
             Yes.          Describe.....
                                                                                                                                                                                                                      0.00
                                                                                                                                                                                                            $____________

 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
                                                                                                                                                                                                                   $8,089.58
     for Part 4. Write that number here .....................................................................................................................................   -->




Official Form 106A/B                               Case853181
                                            Record #     21-22984-rmb                                    Schedule
                                                                                                         Doc   1 A/B:Filed
                                                                                                                      Property
                                                                                                                            05/24/21                                     Page 13 of 45                             Page 4 of 6
Debtor 1     Jose                      Hector                    Hernandez Flores
             __________________________________________________________________                                                                        Case Number (if known) ______________________________
              First Name                               Middle Name                             Last Name




   Part 5:          Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 37. Do you own or have any legal or equitable interest in any business-related property?
             No.
             Yes.
                                                                                                                                                                                               Current value of the
                                                                                                                                                                                               portion you own?
                                                                                                                                                                                               Do not deduct secured claims
                                                                                                                                                                                               or exemptions
 38. Accounts receivable or commissions you already earned
             No.
             Yes.          Describe.....
                                                                                                                                                                                                                    0.00
                                                                                                                                                                                                          $____________
 39. Office equipment, furnishings, and supplies
       Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
             No.
             Yes.          Describe.....
                                                                                                                                                                                                                    0.00
                                                                                                                                                                                                          $____________
 40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade
             No.
             Yes.          Describe.....
                                                                                                                                                                                                                    0.00
                                                                                                                                                                                                          $____________
 41. Inventory
             No.
             Yes.          Describe.....
                                                                                                                                                                                                                    0.00
                                                                                                                                                                                                          $____________
 42. Interests in partnerships or joint ventures
             No.                             Name of Entity and Percent of Ownership:
             Yes.          Describe.....
                                                                                                                                                                                                                    0.00
                                                                                                                                                                                                          $____________
 43. Customer lists, mailing lists, or other compilations
             No.
             Yes.          Describe.....
                                                                                                                                                                                                                    0.00
                                                                                                                                                                                                          $____________
 44. Any business-related property you did not already list
             No.
             Yes.          Describe.....
                                                                                                                                                                                                                    0.00
                                                                                                                                                                                                          $____________

 45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
     for Part 5. Write that number here ....................................................................................................................................   -->                                    $ 0.00


   Part 6:          Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                    If you own or have an interest in farmland, list it in Part 1.
 46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
             No.
             Yes.          Describe.....
                                                                                                                                                                                                                    0.00
                                                                                                                                                                                                          $____________
 47. Farm animals
       Examples: Livestock, poultry, farm-raised fish
             No.
             Yes.          Describe.....
                                                                                                                                                                                                                    0.00
                                                                                                                                                                                                          $____________
 48. Crops—either growing or harvested
             No.
             Yes.          Describe.....
                                                                                                                                                                                                                    0.00
                                                                                                                                                                                                          $____________
 49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
             No.
             Yes.          Describe.....
                                                                                                                                                                                                                    0.00
                                                                                                                                                                                                          $____________




Official Form 106A/B                              Case853181
                                            Record #    21-22984-rmb                                     Schedule
                                                                                                         Doc   1 A/B:Filed
                                                                                                                      Property
                                                                                                                            05/24/21                                    Page 14 of 45                            Page 5 of 6
Debtor 1     Jose                      Hector                    Hernandez Flores
             __________________________________________________________________                                                                        Case Number (if known) ______________________________
              First Name                               Middle Name                             Last Name



 50. Farm and fishing supplies, chemicals, and feed
             No.
             Yes.          Describe.....
                                                                                                                                                                                                                    0.00
                                                                                                                                                                                                          $____________
 51. Any farm- and commercial fishing-related property you did not already list
             No.
             Yes.          Describe.....
                                                                                                                                                                                                                    0.00
                                                                                                                                                                                                          $____________

 52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
     for Part 6. Write that number here ....................................................................................................................................   -->                                   $0.00




   Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above


 53. Do you have other property of any kind you did not already list?
       Examples: Season tickets, country club membership
             No.
             Yes.          Describe.....
                                                                                                                                                                                                                    0.00
                                                                                                                                                                                                          $____________


 54. Add the dollar value of all of your entries from Part 7. Write that number here .....................................................                               -->                                         $0.00



   Part 8:          List the Totals of Each Part of this Form



 55. Part 1: Total real estate, line 2                                                                                                                                                                             $ 0.00

 56. Part 2: Total vehicles, line 5                                                                                                              $ 19,003.00

 57. Part 3: Total personal and household items, line 15                                                                                           $ 3,400.00

 58. Part 4: Total financial assets, line 36                                                                                                       $ 8,089.58

 59. Part 5: Total business-related property, line 45                                                                                                      $ 0.00

 60. Part 6: Total farm- and fishing-related property, line 52                                                                                             $ 0.00

 61. Part 7: Total other property not listed, line 54                                                                                                      $ 0.00

 62. Total personal property. Add lines 56 through 61. .......................                                                                   $ 30,492.58                                               $ 30,492.58



 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                                                              $30,492.58




Official Form 106A/B                              Case853181
                                            Record #    21-22984-rmb                                     Schedule
                                                                                                         Doc   1 A/B:Filed
                                                                                                                      Property
                                                                                                                            05/24/21                                    Page 15 of 45                            Page 6 of 6
   Fill in this information to identify your case:


   Debtor 1                Jose                      Hector                    Hernandez Flores
                           __________________________________________________________________
                           First Name                        Middle Name                  Last Name


   Debtor 2                __________________________________________________________________
   (Spouse, if filing)     First Name                        Middle Name                  Last Name



   United States Bankruptcy Court for the : __ EASTERN__ District of _WISCONSIN__
                                                                                          (State)
   Case Number ______________________________________________                                                                                                   Check if this is an
    (If known)                                                                                                                                                  amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                                       04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to
state a specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to
the amount of any applicable statutory limit. Some exemptions-such as those for health aids, rights to receive certain benefits, and
tax-exempt retirement funds-may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value
under a law that limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount,
your exemption would be limited to the applicable statutory amount.


   Part 1:               Identify the Property You Claim as Exempt


 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions . 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions . 11 U.S.C. § 522(b)(2)


 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.


       Brief description of the property and line on                       Current value of the       Amount of the exemption you claim       Specific laws that allow exemption
       Schedule A/B that lists this property                               portion you own

                                                                           Copy the value from        Check only one box for each exemption
                                                                           Schedule A/B
     Brief                       2016 Chevrolet Silverado with over                                                                           11 USC & 522(d)(2) - $4,000.00
                                                                                                                                              _____________________________
     description:                38,000 miles
                                 _________________________                    19,003
                                                                           $________________                 4,000
                                                                                                         $ _________________________          _____________________________
                                                                                                                                              _____________________________
     Line from                                                                                           100% of fair market value, up to
     Schedule A/B:               03
                                 ______                                                                  any applicable statutory limit       _____________________________

     Brief                       Furniture, linens, small appliances,                                                                         11 USC & 522(d)(3) - $1,500.00
                                                                                                                                              _____________________________
     description:                table & chairs, bedroom set
                                 _________________________                    1,500
                                                                           $________________                 1,500
                                                                                                         $ _________________________          _____________________________
                                                                                                                                              _____________________________
     Line from                                                                                           100% of fair market value, up to
     Schedule A/B:               06
                                 ______                                                                  any applicable statutory limit       _____________________________

     Brief                       2 TVs, cell phone                                                                                            11 USC & 522(d)(3) - $1,500.00
                                                                                                                                              _____________________________
     description:                _________________________                    1,500
                                                                           $________________                 1,500
                                                                                                         $ _________________________          _____________________________
                                                                                                                                              _____________________________
     Line from                                                                                           100% of fair market value, up to
     Schedule A/B:               07
                                 ______                                                                  any applicable statutory limit       _____________________________

     Brief                       Everyday clothes, shoes,                                                                                     11 USC & 522(d)(3) - $400.00
                                                                                                                                              _____________________________
     description:                accessories
                                 _________________________                    400
                                                                           $________________                 400
                                                                                                         $ _________________________          _____________________________
                                                                                                                                              _____________________________
     Line from                                                                                           100% of fair market value, up to
     Schedule A/B:               11
                                 ______                                                                  any applicable statutory limit       _____________________________




  Official Form 106C                          Case 21-22984-rmb
                                                    853181
                                             Record #             Doc C:1 TheFiled
                                                                Schedule     Property05/24/21         Page 16 of 45
                                                                                     You Claim as Exempt                                                               Page 1 of 2
Debtor 1     Jose                      Hector                    Hernandez Flores
             __________________________________________________________________                               Case Number (if known) ______________________________
              First Name                        Middle Name             Last Name




   Part 2:         Additional Page


      Brief description of the property and line on             Current value of the    Amount of the exemption you claim             Specific laws that allow exemption
      Schedule A/B that lists this property                     portion you own

                                                                Copy the value from     Check only one box for each exemption
                                                                Schedule A/B
     Brief                 Checking Account, Chase Bank,                                                                             11 USC & 522(d)(5) - $150.00
                                                                                                                                     _____________________________
     description:          150.00
                           _________________________               150
                                                                $________________               150
                                                                                            $ _________________________              _____________________________
                                                                                                                                     _____________________________
     Line from                                                                              100% of fair market value, up to
     Schedule A/B:         17
                           ______                                                           any applicable statutory limit           _____________________________

     Brief                 Savings Account, Chase Bank,                                                                              11 USC & 522(d)(5) - $1,200.00
                                                                                                                                     _____________________________
     description:          1,200.00
                           _________________________               1,200
                                                                $________________               1,200
                                                                                            $ _________________________              _____________________________
                                                                                                                                     _____________________________
     Line from                                                                              100% of fair market value, up to
     Schedule A/B:         17
                           ______                                                           any applicable statutory limit           _____________________________

     Brief                 401(k) or similar plan, Employer,                                                                         11 USC & 522(d)(10)(E) - $4,500.00
                                                                                                                                     _____________________________
     description:          4,500.00
                           _________________________               4,500
                                                                $________________               4,500
                                                                                            $ _________________________              _____________________________
                                                                                                                                     _____________________________
     Line from                                                                              100% of fair market value, up to
     Schedule A/B:         21
                           ______                                                           any applicable statutory limit           _____________________________

     Brief                 Wages garnished in 90 days prior                                                                          11 USC & 522(d)(5) - $2,239.58
                                                                                                                                     _____________________________
     description:          to filing.
                           _________________________               2,240
                                                                $________________               2,240
                                                                                            $ _________________________              _____________________________
                                                                                                                                     _____________________________
     Line from                                                                              100% of fair market value, up to
     Schedule A/B:         30
                           ______                                                           any applicable statutory limit           _____________________________

     Brief                 life insurance x 2                                                                                        11 USC & 522(d)(7) - $0.00
                                                                                                                                     _____________________________
     description:          _________________________               0
                                                                $________________               0
                                                                                            $ _________________________              _____________________________
                                                                                                                                     _____________________________
     Line from                                                                              100% of fair market value, up to
     Schedule A/B:         31
                           ______                                                           any applicable statutory limit           _____________________________

     Brief                 Workers' compensation claim                                                                               11 USC & 522(d)(11)(E) - $0.00
                                                                                                                                     _____________________________
     description:          against current employer,
                           _________________________               0
                                                                $________________               0
                                                                                            $ _________________________              _____________________________
                           Advanced Diecast, no claim or suit
                           filed, no attorney retained.                                                                              _____________________________
     Line from                                                                              100% of fair market value, up to
     Schedule A/B:         33
                           ______                                                           any applicable statutory limit           _____________________________

 3. Are you claiming a homestead exemption of more than $170,350?

    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment .)

           No.

           Yes. Did you acquire the property covered by the exemption within 1 ,215 days before you filed this case?

                 No

                 Yes.




  Official Form 106C                    Case 21-22984-rmb
                                              853181
                                       Record #             Doc C:1 TheFiled
                                                          Schedule     Property05/24/21         Page 17 of 45
                                                                               You Claim as Exempt                                                             Page 2 of 2
      Fill in this information to identify your case:


      Debtor 1                Jose                      Hector                    Hernandez Flores
                              __________________________________________________________________
                              First Name                     Middle Name                     Last Name


      Debtor 2                __________________________________________________________________
      (Spouse, if filing)     First Name                     Middle Name                     Last Name



      United States Bankruptcy Court for the : __ EASTERN__ District of _WISCONSIN__
                                                                                             (State)
      Case Number ______________________________________________                                                                                                         Check if this is an
       (If known)                                                                                                                                                        amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                                      12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).
 1. Do any creditors have claims secured by your property?

              No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.

              Yes. Fill in all of the information below.


      Part 1:               List All Secured Claims

                                                                                                                                           Column A              Column A               Column C
 2.      List all secured claims. If a creditor has more than one secured claim, list the creditor separately                              Amount of claim       Value of collateral    Unsecured
         for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2.                             Do not deduct the     that supports this     portion
         As much as possible, list the claims in alphabetical order according to the creditors name.                                       value of collateral   claim                  If any

 2.1                                                                       Describe the property that secures the claim:                     23,126.00
                                                                                                                                           $_____________          19,003.00
                                                                                                                                                                 $______________          4,123.00
                                                                                                                                                                                        $________
              Capital ONE AUTO Finan
             _________________________________
                                                                                                                                           _
             Creditor's Name                                               2016 Chevrolet Silverado with over 38,000 miles
             Po Box 259407
             _________________________________
              Number                 Street

             _________________________________                             As of the date you file, the claim is: Check all that apply.
                                                                              Contingent
             Plano                  TX 75025
             _________________________________                                Unliquidated
              City                                State   Zip Code
                                                                              Disputed

         Who owes the debt? Check one.                                     Nature of Lien. Check all that apply.
               Debtor 1 only                                                  An agreement you made (such as mortgage or secured
               Debtor 2 only                                                  car loan)
               Debtor 1 and Debtor 2 only                                     Statutory lien (such as tax lien, mechanic's lien)
               At least one of the debtors and another                        Judgment lien from a lawsuit
                                                                              Other (including a right to offset) ____________________
                Check if this claim relates to a
                community debt
                                    2018-11-19
         Date Debt was incurred _____________                                                                   1001____ ____
                                                                           Last 4 digits of account number ____ ____

      Part 2:               List Others to Be Notified for a Debt That You Already Listed



 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.




         Add the dollar value of your entries in Column A on this page. Write that number here:                                              23,126.00
                                                                                                                                           $_____________
Official Form 106D                            Record #     853181                  Schedule D: Creditors Who Have Claims Secured by _Property                                             Page 1 of 1

                                                  Case 21-22984-rmb                          Doc 1            Filed 05/24/21              Page 18 of 45
     Fill in this information to identify your case:


     Debtor 1                Jose                      Hector                    Hernandez Flores
                             __________________________________________________________________
                             First Name                    Middle Name                     Last Name


     Debtor 2                __________________________________________________________________
     (Spouse, if filing)     First Name                    Middle Name                     Last Name



     United States Bankruptcy Court for the : __ EASTERN__ District of _WISCONSIN__
                                                                                           (State)
     Case Number ______________________________________________                                                                                                   Check if this is an
      (If known)                                                                                                                                                  amended filing

Official Form 106E/F
                                                                                                                                                                                           12/15
Schedule E/F: Creditors Who Have Unsecured Claims
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property . If more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the
top of any additional pages, write your name and case number (if known).

     Part 1:               List All of Your PRIORITY Unsecured Claims


 1. Do any creditors have priority unsecured claims against you?

             No. Go to Part 2.

             Yes.
2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
      each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
      nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority
      unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
      (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                                                Total claim   Priority       Nonpriority
                                                                                                                                                              amount         amount

                           List All of Your NONPRIORITY Unsecured Claims
     Part 2:


 3. Do any creditors have nonpriority unsecured claims against you?

             No. You have nothing to report in this part. Submit this form to the court with your other schedules.

             Yes.
 4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
      nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
      included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured
      claims fill out the Continuation Page of Part 2.
                                                                                                                                                                             Total claim
 4.1         Associated Bank
            _________________________________                                                                 ndez____ ____
                                                                         Last 4 digits of account number ____ ____                                                             1,525.00
                                                                                                                                                                             $___________
            Creditor's Name
            1305 Main Street
            _________________________________                            When was the debt incurred?                  2018
                                                                                                                     ______________
             Number                 Street

            _________________________________                            As of the date you file, the claim is: Check all that apply.
                                                                            Contingent
            Stevens Point          WI 53201
            _________________________________                               Unliquidated
             City                               State   Zip Code
        Who owes the debt? Check one.                                       Disputed

              Debtor 1 only
              Debtor 2 only                                              Type of NONPRIORITY unsecured claim:
              Debtor 1 and Debtor 2 only                                    Student loans.
              At least one of the debtors and another                       Obligations arising out of a separation agreement or divorce

             Check if this claim relates to a                               that you did not report as priority claims
             community debt                                                 Debts to pension or profit-sharing plans, and other similar debts
         Is the claim subject to offest?
              No                                                                             Credit Card or Credit Use
                                                                            Other. Specify ______________________________________
              Yes




Official Form 106E/F                            Case853181
                                             Record # 21-22984-rmb Schedule
                                                                      DocE/F:
                                                                            1 Creditors
                                                                                FiledWho05/24/21
                                                                                          Have Unsecured Page
                                                                                                         Claims 19 of 45                                                 Page 1 of 4
Debtor 1      Jose                      Hector                    Hernandez Flores
              __________________________________________________________________                                     Case Number (if known) ______________________________
              First Name                      Middle Name               Last Name


   Part 2:        Your NONPRIORITY Unsecured Claims - Continuation Page

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                                       Total Claim


 4.2        Equifax
           _________________________________                                                       3018____ ____
                                                              Last 4 digits of account number ____ ____                                                                        0.00
                                                                                                                                                                             $___________
           Creditor's Name
           PO Box 740241
           _________________________________                  When was the debt incurred?                 ______________
           Number            Street

           _________________________________                  As of the date you file, the claim is: Check all that apply.
                                                                 Contingent
           Atlanta                GA 30374
           _________________________________                     Unliquidated
           City                            State   Zip Code
       Who owes the debt? Check one.                             Disputed

            Debtor 1 only
            Debtor 2 only                                     Type of NONPRIORITY unsecured claim:
            Debtor 1 and Debtor 2 only                           Student loans.
            At least one of the debtors and another              Obligations arising out of a separation agreement or divorce

           Check if this claim relates to a                      that you did not report as priority claims
           community debt                                        Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offest?
            No                                                                    Notice Only
                                                                 Other. Specify ______________________________________
            Yes

 4.3        Experian
           _________________________________                                                       3018____ ____
                                                              Last 4 digits of account number ____ ____                                                                        0.00
                                                                                                                                                                             $___________
           Creditor's Name
           PO Box 2002
           _________________________________                  When was the debt incurred?                 ______________
           Number            Street

           _________________________________                  As of the date you file, the claim is: Check all that apply.
                                                                 Contingent
           Allen                  TX 75013
           _________________________________                     Unliquidated
           City                            State   Zip Code
       Who owes the debt? Check one.                             Disputed

            Debtor 1 only
            Debtor 2 only                                     Type of NONPRIORITY unsecured claim:
            Debtor 1 and Debtor 2 only                           Student loans.
            At least one of the debtors and another              Obligations arising out of a separation agreement or divorce

           Check if this claim relates to a                      that you did not report as priority claims
           community debt                                        Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offest?
            No                                                                    Notice Only
                                                                 Other. Specify ______________________________________
            Yes

 4.4        Mitchell Bank
           _________________________________                                                       8157____ ____
                                                              Last 4 digits of account number ____ ____                                                                        10,313.00
                                                                                                                                                                             $___________
           Creditor's Name
           1039 West Mitchell Street
           _________________________________                  When was the debt incurred?                 ______________
           Number            Street

           _________________________________                  As of the date you file, the claim is: Check all that apply.
                                                                 Contingent
           Milwaukee              WI 53204
           _________________________________                     Unliquidated
           City                            State   Zip Code
       Who owes the debt? Check one.                             Disputed

            Debtor 1 only
            Debtor 2 only                                     Type of NONPRIORITY unsecured claim:
            Debtor 1 and Debtor 2 only                           Student loans.
            At least one of the debtors and another              Obligations arising out of a separation agreement or divorce

           Check if this claim relates to a                      that you did not report as priority claims
           community debt                                        Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offest?
            No                                                                    Credit Extended to Debtor(S)
                                                                 Other. Specify ______________________________________
            Yes




Official Form 106E/F                       Case853181
                                      Record #   21-22984-rmb Schedule
                                                                 DocE/F:
                                                                       1 Creditors
                                                                           FiledWho05/24/21
                                                                                     Have Unsecured Page
                                                                                                    Claims 20 of 45                                                   Page 2 of 4
Debtor 1      Jose                      Hector                    Hernandez Flores
              __________________________________________________________________                                               Case Number (if known) ______________________________
              First Name                       Middle Name                        Last Name


   Part 2:        Your NONPRIORITY Unsecured Claims - Continuation Page

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                                                        Total Claim


 4.5        Mitchell BANK
           _________________________________                                                                0411____ ____
                                                                       Last 4 digits of account number ____ ____                                                                                29,244.00
                                                                                                                                                                                              $___________
           Creditor's Name
           1039 W Mitchell St
           _________________________________                           When was the debt incurred?                   2011-2020
                                                                                                                    ______________
           Number               Street

           _________________________________                           As of the date you file, the claim is: Check all that apply.
                                                                           Contingent
           Milwaukee              WI 53204
           _________________________________                               Unliquidated
           City                             State   Zip Code
       Who owes the debt? Check one.                                       Disputed

            Debtor 1 only
            Debtor 2 only                                              Type of NONPRIORITY unsecured claim:
            Debtor 1 and Debtor 2 only                                     Student loans.
            At least one of the debtors and another                        Obligations arising out of a separation agreement or divorce

           Check if this claim relates to a                                that you did not report as priority claims
           community debt                                                  Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offest?
            No                                                                              Debt Owed
                                                                           Other. Specify ______________________________________
            Yes

 4.6        Transunion
           _________________________________                                                                3018____ ____
                                                                       Last 4 digits of account number ____ ____                                                                                0.00
                                                                                                                                                                                              $___________
           Creditor's Name
           PO Box 1000
           _________________________________                           When was the debt incurred?                  ______________
           Number               Street

           _________________________________                           As of the date you file, the claim is: Check all that apply.
                                                                           Contingent
           Chester                PA 19022
           _________________________________                               Unliquidated
           City                             State   Zip Code
       Who owes the debt? Check one.                                       Disputed

            Debtor 1 only
            Debtor 2 only                                              Type of NONPRIORITY unsecured claim:
            Debtor 1 and Debtor 2 only                                     Student loans.
            At least one of the debtors and another                        Obligations arising out of a separation agreement or divorce

           Check if this claim relates to a                                that you did not report as priority claims
           community debt                                                  Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offest?
            No                                                                              Notice Only
                                                                           Other. Specify ______________________________________
            Yes

   Part 3:          List Others to Be Notified for a Debt That You Already Listed



 5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
    example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
    2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
    additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

    Milwaukee County Circuit Court, 2020SC018157
   _______________________________________________                                            On which entry in Part 1 or Part 2 list the original creditor?
    Name
    901 N. 9th ST.                                                                                   3
                                                                                              Line ______ of (Check one):                      Part 1: Creditors with Priority Unsecured Claims
   _______________________________________________
    Number                 Street                                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims

   _______________________________________________

    Milwaukee                                 WI 53233
   _______________________________________________                                                                                 8157____ ____
                                                                                              Last 4 digits of account number ____ ____
    City                                                       State   Zip Code


    James P Maloney, 2020SC018157
   _______________________________________________                                            On which entry in Part 1 or Part 2 list the original creditor?
    Name
    12400 W National Ave                                                                             3
                                                                                              Line ______ of (Check one):                      Part 1: Creditors with Priority Unsecured Claims
   _______________________________________________
    Number                 Street                                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims

   _______________________________________________

    New Berlin                               WI
   _______________________________________________ 53151                                                                            8157
                                                                                              Last 4 digits of account number ____ ____ ____ ____
    City                                                       State   Zip Code




Official Form 106E/F                        Case853181
                                         Record # 21-22984-rmb Schedule
                                                                  DocE/F:
                                                                        1 Creditors
                                                                            FiledWho05/24/21
                                                                                      Have Unsecured Page
                                                                                                     Claims 21 of 45                                                                     Page 3 of 4
Debtor 1     Jose                      Hector                    Hernandez Flores
             __________________________________________________________________                        Case Number (if known) ______________________________
             First Name                        Middle Name                 Last Name

                   Add the Amounts for Each Type of Unsecured Claim
   Part 4:


 6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
    Add the amounts for each type of unsecured claim.



                                                                                                      Total claim

  Total claims            6a. Domestic support obligations                                 6a.      $______________________0.00
  from Part 1
                          6b. Taxes and Certain other debts you owe the                    6b.      $______________________0.00
                              government


                          6c. Claims for death or personal injury while you were           6c.      $______________________0.00
                              intoxicated


                          6d. Other. Add all other priority unsecured claims.              6d.      $______________________0.00
                              Write that amount here.




                          6e. Total. Add lines 6a through 6d.                              6e.      $______________________0.00




                                                                                                      Total claim

  Total claims            6f. Student loans                                                6f.      $______________________0.00
  from Part 2
                          6g. Obligations arising out of a separation agreement            6g.      $______________________0.00
                              or divorce that you did not report as priority
                              claims


                          6h. Debts to pension or profit-sharing plans, and other          6h.      $______________________0.00
                              similar debts


                          6i. Other. Add all other nonpriority unsecured claims.           6i.                        41,082.00
                                                                                                    $______________________
                              Write that amount here.




                          6j. Total. Add lines 6f through 6i.                              6j.                        41,082.00
                                                                                                    $______________________




Official Form 106E/F                          Case853181
                                       Record #     21-22984-rmb Schedule
                                                                    DocE/F:
                                                                          1 Creditors
                                                                              FiledWho05/24/21
                                                                                        Have Unsecured Page
                                                                                                       Claims 22 of 45                                  Page 4 of 4
   Fill in this information to identify your case:


   Debtor 1              Jose                      Hector                    Hernandez Flores
                         __________________________________________________________________
                         First Name                 Middle Name                      Last Name


   Debtor 2              __________________________________________________________________
   (Spouse, if filing)   First Name                 Middle Name                      Last Name



   United States Bankruptcy Court for the : __ EASTERN__ District of _WISCONSIN__
                                                                                     (State)
   Case Number ______________________________________________                                                                                               Check if this is an
       (If known)                                                                                                                                           amended filing

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                                              12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).
 1. Do you have any executory contracts or unexpired leases?

            No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.

            Yes. Fill in all of the information below even if the contracts or leases are listed in Schedule A/B: Property (Official Form 106A/B)


 2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
    example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
    unexpired leases.


        Person or company with whom you have the contract or lease                                                State what the contract or lease is for


 2.1        Nissan-Infiniti LT
           __________________________________________________________________                                     Lease on Vehicle
            Name
                                                                                                                  2020 Nissan Rogue
           8900 Freeport Pkwy
           __________________________________________________________________
            Number              Street

           Irving                                TX 75063
           __________________________________________________________________
            City                                                  State   Zip Code

 2.2
           __________________________________________________________________
            Name
           __________________________________________________________________
            Number              Street

           __________________________________________________________________
            City                                                  State   Zip Code


 2.3
           __________________________________________________________________
            Name
           __________________________________________________________________
            Number              Street

           __________________________________________________________________
            City                                                  State   Zip Code



 2.4
           __________________________________________________________________
            Name
           __________________________________________________________________
            Number              Street

           __________________________________________________________________
            City                                                  State   Zip Code


 2.5
           __________________________________________________________________
            Name
           __________________________________________________________________
            Number              Street

           __________________________________________________________________
            City                                                  State   Zip Code




Official Form 106G                           Case853181
                                         Record #  21-22984-rmb    Doc
                                                             Schedule      1 Filed
                                                                      G. Executory       05/24/21
                                                                                   Contracts                Page 23 of 45
                                                                                             and Unexpired Leases                                                            Page 1 of 1
   Fill in this information to identify your case:


   Debtor 1               Jose                      Hector                    Hernandez Flores
                          __________________________________________________________________
                          First Name                         Middle Name               Last Name


   Debtor 2               __________________________________________________________________
   (Spouse, if filing)    First Name                         Middle Name               Last Name



   United States Bankruptcy Court for the : __ EASTERN__ District of _WISCONSIN__
                                                                                       (State)
   Case Number ______________________________________________                                                                                          Check if this is an
    (If known)                                                                                                                                         amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                                               12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two
married people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy
the Additional Page, fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of
any Additional Pages, write your name and case number (if known). Answer every question.

 1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)

           No.

           Yes
 2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Lousiiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.

           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
               No
               Yes. Inwhich community state or territory did you live? __________________. Fill in the name and current address of that person.

                   _______________________________________________________________
                   Name of your spouse, former spouse or legal equivalent
                   _______________________________________________________________
                   Number          Street
                   _______________________________________________________________
                   City                                                       State                 Zip Code

 3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
       shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
       Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
       Schedule E/F, or Schedule G to fill out Column 2.

         Column 1: Your codebtor                                                                               Column 2: The creditor to whom you owe the debt

                                                                                                               Check all schedules that apply:

 3.1
           Angelica Sanchez
          _______________________________________________________________                                          Schedule D, line __________
          Name
                                                                                                                   Schedule E/F, line __________
           2071 S 25th St
          _______________________________________________________________
           Number                Street                                                                                               1
                                                                                                                   Schedule G, line __________
          Milwaukee                              WI                    53204
          _______________________________________________________________
           City                                                             State                  Zip Code

 3.2      _______________________________________________________________                                          Schedule D, line __________
          Name
                                                                                                                   Schedule E/F, line __________
          _______________________________________________________________
           Number                Street
                                                                                                                   Schedule G, line __________
          _______________________________________________________________
           City                                                             State                  Zip Code

 3.3      _______________________________________________________________                                          Schedule D, line __________
          Name
                                                                                                                   Schedule E/F, line __________
          _______________________________________________________________
           Number                Street
                                                                                                                   Schedule G, line __________
          _______________________________________________________________
           City                                                             State                  Zip Code




Official Form 106H                           Case 21-22984-rmb
                                                  853181
                                            Record #                                  Doc  1 H:Filed
                                                                                      Schedule        05/24/21
                                                                                               Your Codebtors          Page 24 of 45                             Page 1 of 1
      Fill in this information to identify your case:


      Debtor 1                Jose                      Hector                    Hernandez Flores
                              __________________________________________________________________
                              First Name                     Middle Name              Last Name


      Debtor 2                __________________________________________________________________
      (Spouse, if filing)     First Name                     Middle Name              Last Name


      United States Bankruptcy Court for the : __ EASTERN DISTRICT OF WISCONSIN __

      Case Number ______________________________________________                                                      Check if this is:
       (If known)
                                                                                                                           An amended filing
                                                                                                                           A supplement showing post-petition
                                                                                                                           chapter 13 income as of the following date:
                                                                                                                           _______________
Official Form 106I                                                                                                         MM / DD / YYYY


Schedule I: Your Income
                                                                                                                                                                           12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


  Part 1:                   Describe Employment



1.        Fill in your employment                                                            Debtor 1                                      Debtor 2 or non-filing spouse
          information

          If you have more than one job,
          attach a separate page with                                                        X    Employed                                 Employed
          information about additional                     Employment status
                                                                                                  Not employed                             Not employed
          employers.

          Include part-time, seasonal, or
          self-employed work.
                                                           Occupation                    Machinist
          Occupation may Include student
          or homemaker, if it applies.
                                                           Employers name                Advance Die Cast LLC

                                                           Employers address             3760 N Holton St

                                                                                         Milwaukee, WI 53212



                                                           How long employed there?      Since 7/1/2017


  Part 2:                   Give Details About Monthly Income


          Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
          spouse unless you are separated.
          If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the
          lines below. If you need more space, attach a separate sheet to this form.



                                                                                                                 For Debtor 1             For Debtor 2 or
                                                                                                                                          non-filing spouse

 2.        List monthly gross wages, salary and commissions (before all payroll
           deductions). If not paid monthly, calculate what the monthly wage would be.                               $4,091.14                           $0.00


 3.        Estimate and list monthly overtime pay.
                                                                                                                          $0.00                          $0.00

 4.        Calculate gross income. Add line 2 + line 3.
                                                                                                                 $4,091.14                       $0.00




Official Form 106I                         Record #   Case
                                                       85318121-22984-rmb    Doc
                                                                        Schedule     1 Income
                                                                                 I: Your  Filed 05/24/21                        Page 25 of 45                        Page 1 of 2
Debtor 1     Jose                      Hector                    Hernandez Flores
             __________________________________________________________________                                       Case Number (if known) ______________________________
             First Name                               Middle Name                               Last Name



                                                                                                                  For Debtor 1           For Debtor 2 or
                                                                                                                                         non-filing spouse

      Copy line 4 here . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .       4.   $4,091.14                      $0.00
5. List all payroll deductions:
      5a. Tax, Medicare, and Social Security deductions                                                     5a.      $1,022.75                          $0.00
      5b. Mandatory contributions for retirement plans                                                      5b.            $0.00                        $0.00
      5c. Voluntary contributions for retirement plans                                                      5c.        $122.72                          $0.00
      5d. Required repayments of retirement fund loans                                                      5d.            $0.00                        $0.00
      5e. Insurance                                                                                         5e.        $102.09                          $0.00
      5f. Domestic support obligations                                                                      5f.            $0.00                        $0.00
      5g. Union dues                                                                                        5g.            $0.00                        $0.00
      5h. Other deductions. Specify: ______________________________
                                          Life Insurance(D1), Uniforms(D1),                                 5h.          $73.80                         $0.00
6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g +5h.                                6.      $1,321.36                          $0.00
7. Calculate total monthly take-home pay. Subtract line 6 from line 4.                                       7.    $2,769.78                    $0.00
8. List all other income regularly received:
      8a.     Net income from rental property and from operating a business,

              profession, or farm

              Attach a statement for each property and business showing gross
              receipts, ordinary and necessary business expenses, and the total

              monthly net income.                                                                           8a.           $0.00                        $0.00
      8b.     Interest and dividends                                                                        8b.           $0.00                        $0.00
      8c.     Family support payments that you, a non-filing spouse, or a                                   8c.          $ 0.00                      $ 0.00
              dependent regularly receive
              Include alimony, spousal support, child support, maintenance, divorce

              settlement, and property settlement.
      8d.     Unemployment compensation                                                                     8d.           $0.00                        $0.00
      8e.     Social Security                                                                               8e.           $0.00                        $0.00
      8f.     Other government assistance that you regularly receive                                        8f.           $0.00                        $0.00
              Include cash assistance and the value (if known) of any non-cash

              assistance that you receive, such as food stamps (benefits under the
              Supplemental Nutrition Assistance Program) or housing subsidies.
              Specify: ____________________________________________
      8g.     Pension or retirement income                                                                  8g.           $0.00                        $0.00
      8h.     Other monthly income. Specify: __________________________                                     8h.           $0.00                        $0.00
9.    Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h.                                  9.           $0.00                        $0.00

10.   Calculate monthly income. Add line 7 + line 9.                                                        10.                     +                           =
                                                                                                                  $2,769.78                    $0.00                    $2,769.78
      Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.


11.   State all other regular contributions to the expenses that you list in Schedule J.
      Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
      other friends or relatives .
      Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
      Specify: _______________________________________________________________________________                                                                  11.           $0.00
12.   Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
      Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it applies                              12.     $2,769.78
13.   Do you expect an increase or decrease within the year after you file this form?

           X No.
             Yes. Explain:




Official Form 106I              Record #      Case
                                               85318121-22984-rmb    Doc
                                                                Schedule     1 Income
                                                                         I: Your  Filed 05/24/21                                 Page 26 of 45                        Page 2 of 2
   Fill in this information to identify your case:


      Debtor 1                Jose                      Hector                    Hernandez Flores
                              __________________________________________________________________                             Check if this is:
                              First Name                   Middle Name                        Last Name
                                                                                                                                    An amended filing
      Debtor 2                __________________________________________________________________                                    A supplement showing post-petition chapter 13
      (Spouse, if filing)     First Name                   Middle Name                        Last Name
                                                                                                                                    income as of the following date:
      United States Bankruptcy Court for the : __ EASTERN DISTRICT OF WISCONSIN __                                                  _______________
                                                                                                                                    MM / DD / YYYY
      Case Number ______________________________________________
      (If known)

                                                                                                                                    A separate filing for Debtor 2 because Debtor 2
Official Form 106J                                                                                                                  maintains a separate household.

Schedule J: Your Expenses                                                                                                                                                                   12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.

  Part 1:                   Describe Your Household

 1. Is this a joint case?
           X No. Go to line 2.

                 Yes. Does Debtor 2 live in a separate household?

                                   No.
                                   Yes. Debtor 2 must file a separate Schedule J.


 2.        Do you have dependents?                                 No                                             Dependent's relationship to      Dependent's      Does dependent live
                                                                                                                  Debtor 1 or Debtor 2             age              with you?
           Do not list Debtor 1 and                          X     Yes. Fill out this information for
           Debtor 2.                                               each dependent..............................                                                          No
                                                                                                                  Daughter                               1
           Do not state the dependents'                                                                                                                               X Yes
           names.
                                                                                                                                                                      X No

                                                                                                                                                                         Yes

                                                                                                                                                                      X No

                                                                                                                                                                         Yes

                                                                                                                                                                      X No

                                                                                                                                                                         Yes

                                                                                                                                                                      X No

                                                                                                                                                                         Yes

 3.        Do your expenses include                                X     No
           expenses of people other than
           yourself and your dependents?                                 Yes


  Part 2:                   Estimate Your Ongoing Monthly Expenses

 Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
 expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in
 the applicable date.
 Include expenses paid for with non-cash government assistance if you know the value
 of such assistance and have included it on Schedule I: Your Income (Official Form 106I.)                                                                         Your expenses


 4.         The rental or home ownership expenses for your residence. Include first mortgage payments and
            any rent for the ground or lot.                                                                                                                  4.                      $500.00
            If not included in line 4:

            4a.       Real estate taxes                                                                                                                   4a.                             $0.00

            4b.       Property, homeowner's, or renter's insurance                                                                                        4b.                             $0.00

            4c.       Home maintenance, repair, and upkeep expenses                                                                                       4c.                             $0.00
            4d.       Homeowner's association or condominium dues                                                                                         4d.                             $0.00


Official Form 106J                               Case 853181
                                             Record #  21-22984-rmb    Doc
                                                                  Schedule     1 Expenses
                                                                           J: Your Filed 05/24/21                                      Page 27 of 45                          Page 1 of 3
Debtor 1     Jose                      Hector                    Hernandez Flores
             __________________________________________________________________                        Case Number (if known) ______________________________
             First Name                    Middle Name                  Last Name



                                                                                                                                            Your expenses


 5.    Additional Mortgage payments for your residence, such as home equity loans                                                      5.                         $0.00

 6.    Utilities:
       6a.     Electricity, heat, natural gas                                                                                         6a.                       $150.00

       6b.     Water, sewer, garbage collection                                                                                       6b.                         $0.00

       6c.     Telephone, cell phone, internet, satellite, and cable service                                                          6c.                       $150.00

       6d.     Other. Specify:____________________________________                                                                    6d.        $                    0.00

 7.    Food and housekeeping supplies                                                                                                  7.                       $480.00

 8.    Childcare and children’s education costs                                                                                        8.                         $0.00

 9.    Clothing, laundry, and dry cleaning                                                                                             9.                        $75.00

 10.   Personal care products and services                                                                                            10.                        $60.00

 11.   Medical and dental expenses                                                                                                    11.                        $50.00

 12.   Transportation. Include gas, maintenance, bus or train fare.                                                                   12.                       $400.00
       Do not include car payments.

 13.   Entertainment, clubs, recreation, newspapers, magazines, and books                                                             13.                       $100.00

 14.   Charitable contributions and religious donations                                                                               14.                        $50.00
 15.   Insurance.
       Do not include insurance deducted from your pay or included in lines 4 or 20.

       15a. Life insurance                                                                                                           15a.                         $0.00

       15b. Health insurance                                                                                                         15b.                         $0.00

       15c. Vehicle insurance                                                                                                        15c.                       $130.00

       15d. Other insurance. Specify:_______________________________________                                                         15d.                         $0.00

 16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.

       Specify: ________________________________________________________                                                              16.                         $0.00

 17.   Installment or lease payments:

       17a. Car payments for Vehicle 1                                                                                               17a.                       $600.00

       17b. Car payments for Vehicle 2                                                                                               17b.                         $0.00

       17c. Other. Specify:_______________________________________________                                                           17c.                         $0.00

       17d. Other. Specify:__________________________________________________________________                                        17d.                         $0.00

 18.   Your payments of alimony, maintenance, and support that you did not report as deducted

       from your pay on line 5, Schedule I, Your Income (Official Form 106I).                                                         18.                         $0.00
 19.   Other payments you make to support others who do not live with you.

       Specify:_______________________________________________________                                                                19.                         $0.00

 20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

       20a. Mortgages on other property                                                                                              20a.                         $ 0.00
       20b. Real estate taxes                                                                                                        20b.        $                    0.00

       20c. Property, homeowner’s, or renter’s insurance                                                                             20c.        $                    0.00

       20d. Maintenance, repair, and upkeep expenses                                                                                 20d.        $                    0.00

       20e. Homeowner’s association or condominium dues                                                                              20e.        $                    0.00




Official Form 106J                      Case 853181
                                    Record #  21-22984-rmb    Doc
                                                         Schedule     1 Expenses
                                                                  J: Your Filed 05/24/21                          Page 28 of 45                         Page 2 of 3
Debtor 1       Jose                      Hector                    Hernandez Flores
               __________________________________________________________________                            Case Number (if known) ______________________________
               First Name                       Middle Name                  Last Name



 21.                     Postage/Bank Fees ($5.00),
       Other. Specify: ________________________________________________________                                                             21.                         $5.00
 22.. Your monthly expense: Add lines 4 through 21.                                                                                         22.                      $2,750.00
       The result is your monthly expenses.




 23.   Calculate your monthly net income.

       23a.                 Copy line 12 (your comibined monthly income) from Schedule I.                                                  23a.                      $2,769.78

       23b.                 Copy your monthly expenses from line 22 above.                                                                 23b.   -                  $2,750.00

       23c.                 Subtract your monthly expenses from your monthly income.                                                       23c.             $19.78
                            The result is your monthly net income.




 24.   Do you expect an increase or decrease in your expenses within the year after you file this form?
       For example, do you expect to finish paying for your car loan within the year or do you expect your
       mortgage payment to increase or decrease because of a modification to the terms of your mortgage?
           X    No
                Yes.            Explain Here:




Official Form 106J                           Case 853181
                                         Record #  21-22984-rmb    Doc
                                                              Schedule     1 Expenses
                                                                       J: Your Filed 05/24/21                           Page 29 of 45                         Page 3 of 3
   Fill in this information to identify your case:


    Debtor 1                Jose                      Hector                    Hernandez Flores
                            __________________________________________________________________
                            First Name                     Middle Name           Last Name


    Debtor 2                __________________________________________________________________
    (Spouse, if filing)     First Name                     Middle Name           Last Name


    United States Bankruptcy Court for the : __ EASTERN__ District of _WISCONSIN__
                                                                           (State)
    Case Number ______________________________________________
    (If known)                                                                                                                              Check if this is an
                                                                                                                                            amended filing




Official Form 106 Dec
Declaration About an Individual Debtor's Schedules                                                                                                                   12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


                          Sign Below




   Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

             No

             Yes. Name of Person _____________________________________________.                     Attach Bankruptcy Petition Preparer's Notice, Declaration, and
                                                                                                    Signature (Official Form 119).




   Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that they are true and
   correct.




  û       /s/ Jose Hector Hernandez Flores
         ________________________________________
         Signature of Debtor 1
                                                                           û    ______________________________________
                                                                                Signature of Debtor 2


               05/19/2021
         Date _________________                                                 Date _________________
              MM / DD / YYYY                                                          MM / DD / YYYY




Official Form 106Dec                       Case 21-22984-rmb          Doc
                                                    Declaration About an
                                         Record # 853181                      1 Debtor's
                                                                         Individual Filed Schedules
                                                                                          05/24/21                Page 30 of 45                              page 1
   Fill in this information to identify your case:


   Debtor 1                Jose                      Hector                    Hernandez Flores
                           __________________________________________________________________
                           First Name                     Middle Name                  Last Name


   Debtor 2                __________________________________________________________________
   (Spouse, if filing)     First Name                     Middle Name                  Last Name


   United States Bankruptcy Court for the : __ EASTERN__ District of _WISCONSIN__
                                                                                       (State)
   Case Number ______________________________________________
    (If known)                                                                                                                                 Check if this is an
                                                                                                                                               amended filing




Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                            04/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.


   Part 1:               Give Details About Your Marital Status and Where You Lived Before

 01. What is your current marital status?


           Married
            Not married


 02 During the last 3 years, have you lived anywhere other than where you live now?

            No.
            Yes. List all of the places you lived in the last 3 years. Do not include where you live now.


              Debtor 1                                                           Dates Debtor 1       Debtor 2:                                   Dates Debtor 2
                                                                                 lived there                                                      lived there
 03 Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community
     property states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington,
     and Wisconsin.)
            No.
            Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).




   Part 2:               Explain the Sources of Your Income




Official Form 107                       Record # 853181                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                  page 1
                                              Case 21-22984-rmb                    Doc 1           Filed 05/24/21              Page 31 of 45
Debtor 1     Jose                      Hector                    Hernandez Flores
             __________________________________________________________________                             Case Number (if known) ______________________________
             First Name                   Middle Name                Last Name


 04   Did you have any income from employment or from operating a business during this year or the two previous calendar years?
      Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
      If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

           No.
           Yes. Fill in the details
                                                         Debtor 1                                                  Debtor 2
                                                         Sources of income          Gross income                   Sources of income          Gross income
                                                         Check all that apply       (before deductions and         Check all that apply       (before deductions and
                                                                                    exclusions)                                               exclusions)

           From January 1 of current year until             Wages, commissions,       $21,852
                                                                                    ___________________               Wages, commissions,     ___________________
                                                            bonuses, tips                                             bonuses, tips
           the date you filed for bankruptcy:
                                                            Operating a business                                      Operating a business




           For last calendar year:                          Wages, commissions,       $25,755
                                                                                    ___________________               Wages, commissions,     ___________________
                                                            bonuses, tips                                             bonuses, tips
           (January 1 to December 31, 2020)
                                                            Operating a business                                      Operating a business




           For the calendar year before that:               Wages, commissions,       $54,407
                                                                                    ___________________               Wages, commissions,     ___________________
                                                            bonuses, tips                                             bonuses, tips
           (January 1 to December 31, 2019)
                                                            Operating a business                                      Operating a business




 05 Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

           No.
           Yes. Fill in the details
                                                         Debtor 1                                                  Debtor 2
                                                         Sources of income          Gross income                   Sources of income          Gross income
                                                         Describe below.            (before deductions and         Describe below.            (before deductions and
                                                                                    exclusions)                                               exclusions)

   Part 3:       List Certain Payments You Made Before You Filed for Bankruptcy




Official Form 107            Record # 853181               Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 2
                                      Case 21-22984-rmb                Doc 1        Filed 05/24/21                 Page 32 of 45
Debtor 1     Jose                      Hector                    Hernandez Flores
             __________________________________________________________________                                    Case Number (if known) ______________________________
              First Name                        Middle Name                 Last Name


 06   Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?


             No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
                  “incurred by an individual primarily for a personal, family, or household purpose.”
                  During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?


                           No. Go to line 7.


                           Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
                           total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                           child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.
             * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.


             Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                           No. Go to line 7.


                           Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                           creditor. Do not include payments for domestic support obligations, such as child support and
                           alimony. Also, do not include payments to an attorney for this bankruptcy case.



                                                                          Dates of          Total amount paid              Amount you still owe     Was this payment for...
                                                                          payments



                              ___________________________
                               Capital ONE AUTO Finan Po Box             Monthly           ___________________
                                                                                             $ 1,794                   ___________________
                                                                                                                         $ 21,332                      Mortgage
                              ___________________________
                               259407 Plano TX 75025                                                                                                   Car
                                                                                                                                                       Credit card
                              ___________________________
                                                                                                                                                       Loan repayment
                              ___________________________
                                                                                                                                                       Suppliers or vendors
                                                                                                                                                       Other ____________




 07   Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
      corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
      agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
      such as child support and alimony.

           No.
           Yes. List all payments to an insider.
                                                                          Dates of          Total amount           Amount you still          Reason for this payment
                                                                          payment           paid                   owe


 08   Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
      an insider?
      Include payments on debts guaranteed or cosigned by an insider.

           No.
           Yes. List all payments to an insider.
                                                                          Dates of          Total amount           Amount you still          Reason for this payment
                                                                          payment           paid                   owe                       Include creditor's name

   Part 4:        Identify Legal actions, Repossessions, and Foreclosures




Official Form 107                Record # 853181                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 3
                                        Case 21-22984-rmb                     Doc 1         Filed 05/24/21                   Page 33 of 45
Debtor 1     Jose                      Hector                    Hernandez Flores
             __________________________________________________________________                                 Case Number (if known) ______________________________
             First Name                      Middle Name               Last Name


 09   Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

           No.
           Yes. Fill in the details.
                                                              Nature of the case                   Court or agency                                       Status of the case
             _________________________________
              Mitchell Bank VS J Hector Hernandez              Collection                          Milwaukee,WI
                                                                                                   _________________________________                         Pending
             _________________________________
              Flores                                                                                _________________________________                        On appeal
             _________________________________
              CASE NUMBER#2020SC018157                                                              _________________________________                        Concluded
             _________________________________                                                      _________________________________


 10   Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
      Check all that apply and fill in the details below.

           No. Go to line 11
           Yes. Fill in the information below.


                                                              Describe the property                                               Date                  Value of the property
             _________________________________
              Mitchell Bank                                    Wages                                                              90 days prior to        $2,239.58
                                                                                                                                                        ___________________
                                                                                                                                  filing
             _________________________________
             _________________________________
             _________________________________
                                                              Explain what happened
                                                                    Property was repossessed.
                                                                    Property was foreclosed.
                                                                    Property was garnished.
                                                                    Property was attached, seized, or levied.




 11   Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your accounts
      or refuse to make a payment because you owed a debt?

           No. Go to line 11
           Yes. Fill in the information below.
 12 Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
      court-appointed receiver, a custodian, or another official?
           No.
           Yes.


   Part 5:        List Certain Gifts and Contributions

 13   Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

           No.
           Yes. Fill in the details for each gift.
 14   Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

           No.
           Yes. Fill in the details for each gift.


   Part 6:        List Certain Losses


 15   Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster, or
      gambling?

           No.
           Yes. Fill in the details for each gift.




Official Form 107            Record # 853181                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                             page 4
                                       Case 21-22984-rmb                 Doc 1          Filed 05/24/21                  Page 34 of 45
Debtor 1        Jose                      Hector                    Hernandez Flores
                __________________________________________________________________                                     Case Number (if known) ______________________________
                First Name                    Middle Name                   Last Name



      Part 7:       List Certain Payments or Transfers


 16     Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
        consulted about seeking bankruptcy or preparing a bankruptcy petition?
        Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            No.
            Yes. Fill in the details

            Party Contact Info                                       Description and value of any property transferred                     Date payment      Amount of payment
                                                                                                                                           or transfer

                _________________________________
                 Geraci Law L.L.C.                                                                                                        From              $900.00
                                                                                                                                                            ___________________
                                                                                                                                          01/18/2021 -
                _________________________________
                 55 E. Monroe Street #3400
                                                                                                                                          05/19/2021
                _________________________________
                 Chicago,IL 60603
                _________________________________
            Party Contact Info                                       Description and value of any property transferred                     Date payment      Amount of payment
                                                                                                                                           or transfer
                                                                     Credit Counseling Services                                           2021              $25.00
                _________________________________
                 Hananwill Credit Counseling                                                                                                                ___________________
                _________________________________
                 115 N. Cross St.
                _________________________________
                 Robinson, IL 62454
                _________________________________

 17     Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
        promised to help you deal with your creditors or to make payments to your creditors?
        Do not include any payment or transfer that you listed on line 16.

            No.
            Yes. Fill in the details.


 18     Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
        transferred in the ordinary course of your business or financial affairs?
        Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
        Do not include gifts and transfers that you have already listed on this statement.

            No.
            Yes. Fill in the details for each gift.

 19     Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
        beneficiary? (These are often called asset-protection devices.)

            No.
            Yes. Fill in the details for each gift.


   Part 8:          List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units


 20     Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
        sold, moved, or transferred?
        Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
        houses, pension funds, cooperatives, associations, and other financial institutions.

            No.
            Yes. Fill in the details.
                                                            Last 4 digits of account number       Type of account or          Date account was       Last balance before
                                                                                                  instrument                  closed, sold, moved,   closing or transfer
                                                                                                                              or transferred



 21     Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
        cash, or other valuables?

            No.
            Yes. Fill in the details.
                                                            Who else had access to it?                  Describe the contents                        Do you still
                                                                                                                                                     have it?


Official Form 107             Record # 853181                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 5
                                        Case 21-22984-rmb                     Doc 1           Filed 05/24/21                 Page 35 of 45
Debtor 1        Jose                      Hector                    Hernandez Flores
                __________________________________________________________________                               Case Number (if known) ______________________________
                First Name                   Middle Name                     Last Name


 22     Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No.
            Yes. Fill in the details.
                                                           Who else has or had access to it?         Describe the contents                    Do you still
                                                                                                                                              have it?

      Part 9:       Identify Property You Hold or Control for Someone Else

 23     Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
        for someone.

            No.
            Yes. Fill in the details.
                                                           Where is the property?                    Describe the property                    Value



   Part 10:         Give Details About Environmental Information


 For the purpose of Part 10, the following definitions apply:

       Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
       hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
       including statutes or regulations controlling the cleanup of these substances, wastes, or material.

       Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize
       it or used to own, operate, or utilize it, including disposal sites.

       Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
       substance, hazardous material, pollutant, contaminant, or similar term.

 Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

 24     Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No.
            Yes. Fill in the details.
                                                           Governmental unit                         Environmental law, if you know it        Date of notice


 25     Have you notified any governmental unit of any release of hazardous material?

            No.
            Yes. Fill in the details.
                                                           Governmental unit                         Environmental law, if you know it        Date of notice


 26     Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Fill in the details.
                                                           Court or agency                           Nature of the case                       Status of the case



   Part 11:         Give Details About Your Business or Connections to Any Business


 27     Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                  A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
                  A member of a limited liability company (LLC) or limited liability partnership (LLP)
                  A partner in a partnership
                  An officer, director, or managing executive of a corporation
                  An owner of at least 5% of the voting or equity securities of a corporation


            No. None of the above applies. Go to Part 12.
            Yes. Check all that apply above and fill in the details below for each business.




Official Form 107             Record # 853181                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 6
                                        Case 21-22984-rmb                      Doc 1           Filed 05/24/21             Page 36 of 45
Debtor 1     Jose                      Hector                    Hernandez Flores
             __________________________________________________________________                                Case Number (if known) ______________________________
                First Name                 Middle Name                  Last Name


 28    Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
       institutions, creditors, or other parties.

            No.
            Yes. Fill in the details.
                                                         Date issued

  Part 12:          Sign Below


      I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the
      answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud
      in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.




      û     /s/ Jose Hector Hernandez Flores
            ________________________________________
            Signature of Debtor 1
                                                                             û      ______________________________________
                                                                                    Signature of Debtor 2


                  05/19/2021
            Date _________________                                                  Date _________________
                  MM / DD / YYYY                                                          MM / DD / YYYY


      Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

           No

           Yes

      Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

           No

           Yes. Name of person ___________________________________________________. Attach the Bankruptcy Petition Preparer's Notice,
                                                                                                Declaration, and Signature (Official Form 119).




Official Form 107            Record # 853181                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 7
                                        Case 21-22984-rmb                 Doc 1         Filed 05/24/21                Page 37 of 45
   Fill in this information to identify your case:


    Debtor 1               Jose                      Hector                    Hernandez Flores
                           __________________________________________________________________
                           First Name                     Middle Name            Last Name


    Debtor 2               __________________________________________________________________
    (Spouse, if filing)    First Name                     Middle Name            Last Name



    United States Bankruptcy Court for the : __ EASTERN__ District of _WISCONSIN__
                                                                                 (State)
    Case Number ______________________________________________                                                                                      Check if this is an
    (If known)                                                                                                                                      amended filing


Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                                             12/15

If you are an individual filing under chapter 7, you must fill out this form if:
n creditors have claims secured by your property, or
n you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list.
If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.
Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

   Part 1:                List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
    information below.

   Identify the creditor and the property that is collateral                        What do you intend to do with the property that          Did you claim the property
                                                                                    secures a debt?                                          as exempt on Schedule C?


   Creditor's                                                                                Surrender the property                               No
   name:                            Capital ONE AUTO Finan                                   Retain the property and redeem it                    Yes
                                                                                             Retain the property and enter into a
   Description of                   2016 Chevrolet Silverado with over 38,000
   property                         miles                                                    Reaffirmation Agreement.
   securing debt:                                                                            Retain the property and [explain]: _______
                                                                                             ____________________________________

   Creditor's                                                                                Surrender the property                               No
   name:                                                                                     Retain the property and redeem it                    Yes
                                                                                             Retain the property and enter into a
   Description of
   property                                                                                  Reaffirmation Agreement.
   securing debt:                                                                            Retain the property and [explain]: _______
                                                                                             ____________________________________

   Creditor's                                                                                Surrender the property                               No
   name:                                                                                     Retain the property and redeem it                    Yes
                                                                                             Retain the property and enter into a
   Description of
   property                                                                                  Reaffirmation Agreement.
   securing debt:                                                                            Retain the property and [explain]: _______
                                                                                             ____________________________________

   Creditor's                                                                                Surrender the property                               No
   name:                                                                                     Retain the property and redeem it                    Yes
                                                                                             Retain the property and enter into a
    Description of
    property                                                                                 Reaffirmation Agreement.
    securing debt:                                                                           Retain the property and [explain]: _______
                                                                                             ____________________________________


Official Form 108                               Case 21-22984-rmb
                                        Record # 853181                        Doc
                                                       Statement of Intention for      1 Filed
                                                                                  Individuals         05/24/21
                                                                                              Filing Under Chapter 7       Page 38 of 45                             Page 1 of 2
Debtor 1    Jose                      Hector                    Hernandez Flores
            __________________________________________________________________                         Case Number (if known) ______________________________
            First Name                 Middle Name                Last Name




    Lessor's name:                                                                                                                            No

                                                                                                                                              Yes
    Description of leased
    property:


    Lessor's name:                                                                                                                            No

                                                                                                                                              Yes
    Description of leased
    property:


    Lessor's name:                                                                                                                            No

                                                                                                                                              Yes
    Description of leased
    property:


    Lessor's name:                                                                                                                            No

                                                                                                                                              Yes
    Description of leased
    property:


    Lessor's name:                                                                                                                            No

                                                                                                                                              Yes
    Description of leased
    property:


    Lessor's name:                                                                                                                            No

                                                                                                                                              Yes
    Description of leased
    property:




  Part 3:        Sign Below


Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired lease.




û    /s/ Jose Hector Hernandez Flores
     ________________________________________
     Signature of Debtor 1
                                                                û     ________________________________________
                                                                      Signature of Debtor 2

           05/19/2021
     Date _________________                                           Date _________________
          MM / DD / YYYY                                                   MM / DD / YYYY

Official Form 108                    Case 21-22984-rmb
                              Record # 853181                       Doc
                                            Statement of Intention for      1 Filed
                                                                       Individuals         05/24/21
                                                                                   Filing Under Chapter 7          Page 39 of 45                               Page 2 of 2
B2030 (Form 2030) (12/15)

                                                  United States Bankruptcy Court
                                                         EASTERN DISTRICT OF WISCONSIN
In re

Jose Hector Hernandez Flores / Debtor                                                                 Case No:

                                                                                                      Chapter:     Chapter 7

                                         DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1. Pursuant to 11 U.S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services
rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

        For legal services, I have agreed to accept                      $700.00
        Prior to the filing of this statement I have received            $900.00
        Balance Due                                                         $0.00
        Post Case-Filing Work Pre-Paid:                                  $200.00


2.      The source of the compensation paid to me was:
              Debtor(s)               Other: (specify)
3.      The source of compensation to be paid to me is:

               Debtor(s)              Other: (specify)
4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates
            of my law firm.

            I have agreed to share the above-disclosed compensation with a other person or persons who are not members or associates
            of my law firm. A copy of the agreement, together with a list of the names of the people sharing in the compensation, is
            attached.
5.   In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy
     case, including:

     a.     Analysis of the debtor' s financial situation, and rendering advice to the debtor in determining whether to file a petition in
            bankruptcy;
     b.     Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;




6.   By agreement with the debtor(s), the above-disclosed fee does not include the following service:
     Fee does NOT include any work done post-filing.


                                                                CERTIFICATION
                       I certify that the foregoing is a complete statement of any agreement or arrangement for
                    payment to me for representation of the debtor(s) in this bankruptcy proceedings.

                       Date: 05/24/2021
                       ____________________________               /s/ Abraham Pinon
                                                                  ____________________________
                       Date                                       Signature of Attorney

                                                                  ________________________________________
                                                                   Geraci Law L.L.C.
                                                                  Name of law firm




Record #      853181                                                                                                                         Page 1 of 1
                                Case 21-22984-rmb                 Doc 1        Filed 05/24/21             Page 40 of 45
                                           UNITED STATES BANKRUPTCY COURT
In re
                                            EASTERN DISTRICT OF WISCONSIN
 Jose Hector Hernandez Flores / Debtor                                                                   Bankruptcy Docket #:
                                                                                                         Judge:


                                           VERIFICATION OF CREDITOR MATRIX
The above named Debtor(s) hereby verify that the attached list of creditors is true and correct to the best of our knowledge.




                      I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.




05/19/2021                                /s/ Jose Hector Hernandez Flores                                              X Date & Sign
                                                    Jose Hector Hernandez Flores




           * Joint debtors must provide information for both spouses. Penalty for making a false statement or concealing property: Fine
                                   up to $500,000 or up to 5 years imprisonment or both. 18 U.S.C. 152 and 3571.
Record #     853181                                                                                   B 1D (Official Form 1, Exh.D)(12/08)   Page 1 of 1
                             Case 21-22984-rmb                Doc 1        Filed 05/24/21             Page    41 of 45
         Notice Required by 11 U.S.C. § 342(b) for
         Individuals Filing for Bankruptcy (Form 2010)


         This notice is for you if:                                                 Chapter 7: Liquidation

              You are an individual filing for bankruptcy,                                          $245   filing fee
              and                                                                                   $78    administrative fee
                                                                                    +_________$15____trustee surcharge
              Your debts are primarily consumer debts.                                              $338   total fee
              Consumer debts are defined in 11 U.S.C.
              § 101(8) as “incurred by an individual                                Chapter 7 is for individuals who have financial
              primarily for a personal, family, or                                  difficulty preventing them from paying their
              household purpose.”                                                   debts and who are willing to allow their non-
                                                                                    exempt property to be used to pay their
                                                                                    creditors. The primary purpose of filing under
                                                                                    chapter 7 is to have your debts discharged. The
         The types of bankruptcy that are                                           bankruptcy discharge relieves you after
         available to individuals                                                   bankruptcy from having to pay many of your
                                                                                    pre-bankruptcy debts. Exceptions exist for
         Individuals who meet the qualifications may file                           particular debts, and liens on property may still
         under one of four different chapters of the                                be enforced after discharge. For example, a
         Bankruptcy Code:                                                           creditor may have the right to foreclose a home
                                                                                    mortgage or repossess an automobile.
              Chapter 7 - Liquidation
                                                                                    However, if the court finds that you have
              Chapter 11 - Reorganization                                           committed certain kinds of improper conduct
                                                                                    described in the Bankruptcy Code, the court
              Chapter 12 - Voluntary repayment plan                                 may deny your discharge.
                                for family farmers
                                or fishermen                                        You should know that even if you file
                                                                                    chapter 7 and you receive a discharge, some
              Chapter 13 - Voluntary repayment plan                                 debts are not discharged under the law.
                                for individuals with regular                        Therefore, you may still be responsible to pay:
                                income                                                   most taxes;
                                                                                         most student loans;
         You should have an attorney review your decision                                domestic support and property settlement
         to file for bankruptcy and the choice of chapter.
                                                                                         obligations;




853181   Notice Required by 11 U.S.C. U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                 page 1
                     Case 21-22984-rmb                    Doc 1        Filed 05/24/21               Page 42 of 45
              most fines, penalties, forfeitures, and                               your income is more than the median income
              criminal restitution obligations; and                                 for your state of residence and family size,
              certain debts that are not listed in your                             depending on the results of the Means Test, the
                                                                                    U.S. trustee, bankruptcy administrator, or
              bankruptcy papers.
                                                                                    creditors can file a motion to dismiss your case
                                                                                    under § 707(b) of the Bankruptcy Code. If a
         You may also be required to pay debts arising                              motion is filed, the court will decide if your
         from:                                                                      case should be dismissed. To avoid dismissal,
                                                                                    you may choose to proceed under another
              fraud or theft;                                                       chapter of the Bankruptcy Code.
              fraud or defalcation while acting in breach
              of fiduciary capacity;                                                If you are an individual filing for chapter 7
              intentional injuries that you inflicted; and                          bankruptcy, the trustee may sell your property
              death or personal injury caused by                                    to pay your debts, subject to your right to
                                                                                    exempt the property or a portion of the
              operating a motor vehicle, vessel, or
                                                                                    proceeds from the sale of the property. The
              aircraft while intoxicated from alcohol or
                                                                                    property, and the proceeds from property that
              drugs.
                                                                                    your bankruptcy trustee sells or liquidates that
                                                                                    you are entitled to, is called exempt property.
         If your debts are primarily consumer debts, the                            Exemptions may enable you to keep your
         court can dismiss your chapter 7 case if it finds                          home, a car, clothing, and household items or
         that you have enough income to repay                                       to receive some of the proceeds if the property
         creditors a certain amount. You must file                                  is sold.
         Chapter 7 Statement of Your Current Monthly
         Income (Official Form 122A-1) if you are an                                Exemptions are not automatic. To exempt
         individual filing for bankruptcy under                                     property, you must list it on Schedule C: The
         chapter 7. This form will determine your                                   Property You Claim as Exempt (Official Form
         current monthly income and compare whether                                 106C). If you do not list the property, the
         your income is more than the median income                                 trustee may sell it and pay all of the proceeds
         that applies in your state.                                                to your creditors.

         If your income is not above the median for
         your state, you will not have to complete the
         other chapter 7 form, the Chapter 7 Means                                  Chapter 11: Reorganization
         Test Calculation (Official Form 122A-2).
                                                                                                    $1,167   filing fee
                                                                                    +_________$571___administrative fee
         If your income is above the median for your                                                $1,738   total fee
         state, you must file a second form -the
         Chapter 7 Means Test Calculation (Official
         Form 122A-2). The calculations on the form-
                                                                                    Chapter 11 is often used for reorganizing a
         sometimes called the Means Test-deduct
                                                                                    business, but is also available to individuals.
         from your income living expenses and
                                                                                    The provisions of chapter 11 are too
         payments on certain debts to determine any
                                                                                    complicated to summarize briefly.
         amount available to pay unsecured creditors. If



853181   Notice Required by 11 U.S.C. U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                page 2
                     Case 21-22984-rmb                    Doc 1        Filed 05/24/21               Page 43 of 45
         Read These Important Warnings


           Because bankruptcy can have serious long-term financial and legal consequences, including loss of
           your property, you should hire an attorney and carefully consider all of your options before you file.
           Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
           and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
           properly and protect you, your family, your home, and your possessions.

           Although the law allows you to represent yourself in bankruptcy court, you should understand that
           many people find it difficult to represent themselves successfully. The rules are technical, and a
           mistake or inaction may harm you. If you file without an attorney, you are still responsible for knowing
           and following all of the legal requirements.

           You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
           necessary documents.

           Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
           bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
           fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
           20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


           Chapter 12:           Repayment plan for family                            Under chapter 13, you must file with the court
                                 farmers or fishermen                                 a plan to repay your creditors all or part of the
                                                                                      money that you owe them, usually using your
                           $200       filing fee
                                                                                      future earnings. If the court approves your
           +               $78        administrative fee
                           $278       total fee
                                                                                      plan, the court will allow you to repay your
                                                                                      debts, as adjusted by the plan, within 3 years or
                                                                                      5 years, depending on your income and other
           Similar to chapter 13, chapter 12 permits
                                                                                      factors.
           family farmers and fishermen to repay their
           debts over a period of time using future
                                                                                      After you make all the payments under your
           earnings and to discharge some debts that are
                                                                                      plan, many of your debts are discharged. The
           not paid.
                                                                                      debts that are not discharged and that you may
                                                                                      still be responsible to pay include:
           Chapter 13:            Repayment plan for
                                  individuals with regular                                 domestic support obligations,
                                  income                                                   most student loans,
                           $235       filing fee                                           certain taxes,
           +               $78        administrative fee                                   debts for fraud or theft,
                           $313       total fee                                            debts for fraud or defalcation while acting
                                                                                           in a fiduciary capacity,
                                                                                           most criminal fines and restitution
           Chapter 13 is for individuals who have regular
           income and would like to pay all or part of                                     obligations,
           their debts in installments over a period of time                               certain debts that are not listed in your
           and to discharge some debts that are not paid.                                  bankruptcy papers,
           You are eligible for chapter 13 only if your                                    certain debts for acts that caused death or
           debts are not more than certain dollar amounts                                  personal injury, and
           set forth in 11 U.S.C. § 109.                                                   certain long-term secured debts.


853181     Notice Required by 11 U.S.C. U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                 page 3
                       Case 21-22984-rmb                    Doc 1        Filed 05/24/21               Page 44 of 45
                                                                                    A married couple may file a bankruptcy case
            Warning: File Your Forms on Time                                        together-called a joint case. If you file a joint
                                                                                    case and each spouse lists the same mailing
            Section 521(a)(1) of the Bankruptcy Code
            requires that you promptly file detailed information                    address on the bankruptcy petition, the
            about your creditors, assets, liabilities, income,                      bankruptcy court generally will mail you and
            expenses and general financial condition. The                           your spouse one copy of each notice, unless
            court may dismiss your bankruptcy case if you do
            not file this information within the deadlines set by
                                                                                    you file a statement with the court asking that
            the Bankruptcy Code, the Bankruptcy Rules, and                          each spouse receive separate copies.
            the local rules of the court.

            For more information about the documents and                            Understand which services you
            their deadlines, go to:                                                 could receive from credit
            http://www.uscourts.gov/forms/bankruptcy-forms
                                                                                    counseling agencies


         Bankruptcy crimes have serious
                                                                                    The law generally requires that you receive a
                                                                                    credit counseling briefing from an approved
         consequences
                                                                                    credit counseling agency. 11 U.S.C. § 109(h).
                                                                                    If you are filing a joint case, both spouses must
               If you knowingly and fraudulently conceal
                                                                                    receive the briefing. With limited exceptions,
               assets or make a false oath or statement
                                                                                    you must receive it within the 180 days before
               under penalty of perjury-either orally or
                                                                                    you file your bankruptcy petition. This briefing
               in writing-in connection with a
                                                                                    is usually conducted by telephone or on the
               bankruptcy case, you may be fined,
                                                                                    Internet.
               imprisoned, or both.
                                                                                    In addition, after filing a bankruptcy case, you
               All information you supply in connection with a
                                                                                    generally must complete a financial
               bankruptcy case is subject to
                                                                                    management instructional course before you
               examination by the Attorney General acting
                                                                                    can receive a discharge. If you are filing a joint
               through the Office of the U.S. Trustee, the
                                                                                    case, both spouses must complete the course.
               Office of the U.S. Attorney, and other
               offices and employees of the U.S.
                                                                                    You can obtain the list of agencies approved to
               Department of Justice.
                                                                                    provide both the briefing and the instructional
                                                                                    course from: http://www.uscourts.gov/services-
         Make sure the court has your                                               forms/bankruptcy/credit-counseling-and-debtor-
         mailing address                                                            education-courses.

         The bankruptcy court sends notices to the                                  In Alabama and North Carolina, go to:
         mailing address you list on Voluntary Petition                             http://www.uscourts.gov/services-
         for Individuals Filing for Bankruptcy (Official                            forms/bankruptcy/credit-counseling-and-
         Form 101). To ensure that you receive                                      debtor-education-courses.
         information about your case, Bankruptcy
         Rule 4002 requires that you notify the court of                            If you do not have access to a computer, the
         any changes in your address.                                               clerk of the bankruptcy court may be able to help
                                                                                    you obtain the list.




                 I have read the above document, and any questions I may have were answered by my attorney before signing.


                         05/19/2021 /s/ Jose Hector Hernandez Flores
                                                         Jose Hector Hernandez Flores




              Dated: 05/24/2021 /s/ Abraham Pinon
                                           Attorney: Abraham Pinon
853181   Notice Required by 11 U.S.C. U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                  page 4
                     Case 21-22984-rmb                    Doc 1        Filed 05/24/21               Page 45 of 45
